 SIDELE FASHIONS, INC., ETC.547WE WILL in the manner,according to the method,and under the terms setforth in thesection ofthe TrialExaminer's Intermediate Report entitled "TheRemedy,"offer to the following persons full reinstatement to their former orsubstantially equivalent positions,without prejudice to any seniority or otherrights and privileges previously enjoyed,and make each of them whole for hisloss of pay suffered as a result of the discrimination against him:William ArrowayMartin MillsSamuel BerrianMorris W. MillsCharlesA. BriggsStefan SzejdCharles P. MeekerWalter YoungsWE WILL also make each of the following persons whole,in the manner andto the extent provided in the aforementioned Intermediate Report for the lossof paysuffered as a result of the discriminati on against him:Albert AllenLe Roy AppalucciFrank BrittonWE WILL place the following persons on a preferential list to be offeredemployment as it arises on the basis of seniority by classification or job categorybefore any other persons are hired:Preston LassicNelson StreeterMarvin PattersonBonnie Lee TerryAll ouremployees are free to become,remain,or refrain from becoming or remain-ing members of any labor organization,except as that right may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment,as authorized in Section 8(a)(3) of theAct.We willnot discriminate inregard to the hire or tenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on behalf of any labororganization.SYRACUSE TANK & MANUFACTURING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Sidele Fashions,Inc. ; Personality Sportswear,Inc. ; Mac J. Cahn ;and Sidney L. SchiroandPhiladelphia Dress Joint Board,International Ladies' GarmentWorkers'Union,AFL-CIO.Case No. 4-CA-2082. October 2, 1961DECISION AND ORDEROn March 8, 1961, Trial Examiner Ramey Donovan issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He also recommended that certain other allegationsof the complaint be dismissed.Thereafter, the Charging Party andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs, and the Respondents-filed a brief in support of theIntermediate Report.133 NLRB No. 49. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and Members Leedom andThe Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, only to the extent consistentherewith.1.FACTSRespondent Sidele Fashions, Inc., hereinafter called Sidele, wasengaged for over 20 years prior to January 31, 1960, in the manufac-ture and sale of ladies' blouses at a plant in Philadelphia, Pennsyl-vania.Respondents Schiro and Cahn own all the stock of Sidele andare its president and vice president, respectively.For 18 years priorto January 1960, Sidele was a member of the Fashion Apparel Manu-facturersAssociation of Philadelphia, hereinafter called the Asso-ciation, and bargained through the Association with PhiladelphiaDress Joint Board, International Ladies' Garment Workers' Union,AFL-CIO, hereinafter called the Union, as the representative ofSidele's employees.During this period the Association negotiated aseries of contracts with the Union covering Sidele's employees,among others.One such contract was executed in November 1956 fora term extending to January 31, 1960.In 1952, Sidele closed its plant and refused to reopen it until theUnion agreed to a 10-percent wage cut.After this incident there wasno outward manifestation of any friction between Sidele and theUnion until the events in the latter part of 1959, described below.In July 1959, Cahn arranged for the construction of a plant inWare Shoals, South Carolina, and shortly thereafter Cahn and SchiroorganizedRespondent, Personality Sportswear, Inc., hereinaftercalled Personality, which on October 30, 1959, signed a lease for theWare Shoals plant and early in December began to manufactureladies' blouses at that location.In the meantime in August, Ross, a representative of the Union,was assured by Cahn that Sidele had no interest in the Ware Shoalsplant and that the plant was being constructed by one Nachmanfor the use of his brother.Cahn at the same time emphatically dis-claimed any intention of leaving Philadelphia, asserting that he hadin fact "rented" another floor in Sidele's Philadelphia premises witha view of expanding operations there.'1Cahn failed to disclose to Ross that he had no firm lease for additional space, but onlyan option for which he had paid nothing. SIDELE FASHIONS,.INC., ETC.549On October 5, 1959, Sidele resigned from the Association, but onNovember 25, rejoined it, during the pendency of negotiations betweenit and the Union over the terms of a new contract to succeed the oneexpiring on January 31, 1960.On December 21, the Association andthe Union reached an oral understanding on the terms of a new con-tract,which included,inter alia,a 5-percent wage increase.On thesame day Cahn, together with two other ladies' blouse manufacturers,met with Ross to persuade him to grant them special concessionsunder the new contract.This meeting was unproductive.Duringthe following week Cahn and Schiro decided to close their Philadel-phia plant and move Sidele's entire operation to Ware Shoals.On January 3, 1960, Sidele again resigned from the Association,and during the month of January Ross made repeated unsuccessfulefforts to obtain a commitment from Cahn with regard to Sidele'sadoption of the Association contract.Also, during this period Sidelewas in the process of winding up its Philadelphia operation, whichwas completed on January 31. Finally, on February 10 and 15, 1960,the two met and discussed the terms under which Sidele would re-open in Philadelphia.No agreement was reached. On March 16, theUnion, by letter, requested a bargaining meeting with Sidele. Sidele,through its attorney, answered that it was under no obligation to meetand there was no further meeting.IT.THE 8 (a) (3) ISSUEThe complaint alleges that the purpose of the shutdown of Sidele'sPhiladelphia plant and the resulting discharge of Sidele's employeeswas to avoid collective bargaining and that by such action the Re-spondents violated Section 8 (a) (3) and (1) of the Act.In this connection, the General Counsel contends (1) that the origi-nal decision early in 1959 to open a plant at Ware Shoals was moti-vated by Respondents' desire to escape collective bargaining, and(2) that, in any event, the ultimate removal of the Philadelphia opera-tion to Ware Shoals in January 1960 was so motivated.The Trial Examiner rejected these contentions, finding that bothactions of Respondent were economically motivated.As to the origi-nal opening of the Ware Shoals plant, he cited testimony by Cahn,Sidele's vice president, that in May 1959, Respondents decided to'manufacture a cheaper line of blouses ($16.50 a dozen) because sucha blouse could be more easily sold `by them directly to retailers, therebysaving salesmen's commissions, and the Trial Examiner found thatthe prospect of thereby increasing Respondents' profits was the onlyreason for the decision in July 1959 to build a plant at Ware Shoals(and that the Respondent at that time contemplated continuing tomanufacture higher priced blouses at its Philadelphia plant).The 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel points out, however, that Sidele had in past yearsmanufactured the $16.50 line of blouses in Philadelphia for about1month a year during the slack season, and the General Counselwould have the Board infer from this that it would have been feasiblefor Sidele to do so on a year-round basis in Philadelphia instead ofopening a new plant for this purpose at a remote location.However,Cahn testified without contradiction, and we find, that Respondent'sexperience had shown that the $16.50 line of blouses could not be pro-duced profitably in Philadelphia in spite of special rate concessionsby the Union; and the Trial Examiner credited Cahn's further un-contradicted testimony to the effect that his labor costs would be lowerinWare Shoals than in Philadelphia.We perceive insufficient basisfor disturbing this finding.2Accordingly, while the matter is not free from doubt, we conclude,like the Trial Examiner, that the original decision to set up a newoperation in Ware Shoals was dictated by legitimate, economic con-siderations and not by a desire to avoid collective bargaining.The question remains whether the decision late in December 1959 tomove the Philadelphia operations to Ware Shoals was prompted byeconomic or by unlawful considerations. In finding that the movewas economic, the Trial Examiner cited the testimony of Cahn thatthe cost of the increases under the terms orally agreed to by theAssociation and the Union on December 21, 1959, would amount to$40,000, which would substantially exceed Sidele's 1959 net profit of$22,349 3This is borne out by the fact that Sidele's labor cost in 1959was about $700,000, and the new contract called for a general 5-percentwage increase, in addition to certain increases in fringe benefits.Thewage increase alone would thus cost Sidele $35,000 per year.TheTrial Examiner relied also on the testimony of Cahn that at hisDecember 21 meeting with Ross the latter insisted that Cahn sign thenew contract before entering into any negotiations looking towardthe granting by the Union of any relief from the terms of such con-tract.This testimony of Cahn's was not directly contradicted by2 The General Counsel and the Union attack Cahn's credibility,pointing to his untruth-ful denials to Ross of any interest in the ware Shoals plant, his elaborate and false ex-cuses for not committing himself to adopt the 1960 contract(see discussion below), andsome patently inconsistent and implausible aspects of his testimony.Thus, he testified tofrequent complaints to the Union about misconductbyhis cutters,but,when pressed foran explanation of his failure to take disciplinary action, asserted that be felt he had noauthority to do soHe was at a loss,however, to explain why he did not have suchauthority or why he made no attempt to induce such person as might have authority totake disciplinary action.The Trial Examiner to a limited extent credited Cahn, evenwhen contradicted by other witnesses.As we do not find it necessary to rely on any ofthe matters covered by such conflicts,we do not pass on the validity of such credibilityresolutions by the Trial Examiner.We determine only that we will credit'Cahn's testi-mony as related in the text,above, in the absence of anything in the record to the contrary8This figure is in addition to the salary of $21,270 drawn in 1959 by each of thecoowners of Sidele. SIDELE FASHIONS, INC., ETC.551Ross,4 and is consistent with the position admittedly taken by Ross atthe same meeting vis-a-vis certain other blouse manufacturers.Accordingly, we find like the Trial Examiner, that Sidele on De-cember 21, 1959, was confronted with a demand by the Union that itsign a new contract which would have increased Sidele's costs by anamount in excess of its net income for the preceding year.Althoughthe Union offered at the same time to discuss concessions, there was ofcourse no assurance that any would be granted or that, if granted,they would be substantial enough to enable Sidele to operate at aprofit.Under these circumstances, it was reasonable for Respondentsto refuse to sign the new contract.However, the question remainswhy the Respondent elected to remove the Philadelphia operations toWare Shoals instead of continuing to operate in Philadelphia underthe terms of the old contract, pending the negotiation of a satisfactorynew contract.Cahn testified that even under the old contract Sidele's profits werenot as high as he would have liked them to be. Nevertheless, by hisown admission, he was, until the end of 1959, content to keep Sidelein Philadelphia, despite its allegedly unsatisfactory profit ' picture,and, as we have found (in accord with Respondents' own contention),it was not until Sidele was faced with the prospect of an onerous wageincrease under the new contract that the decision was reached to moveSidele to Ware Shoals. Thus, it is clear that there is no claim that therate of return under the old contract was so unsatisfactory as to causeSidele to leave Philadelphia.5The Union at no time took the position that Sidele would be boundby the new Association contract, whether or not it was executed bySidele, nor did Respondents indicate at any time that they entertainedthis view.On the contrary, the fact that the negotiations betweenCahn and Ross in December 1959 and thereafter revolved about thequestion of Sidele's adoption of the new contract is persuasive thatboth parties assumed that Sidele would not be bound by the new con-tract unless expressly adopted by it 6There is nothing in the recordto the contrary.Nor is there any evidence that the Union threatened,or that the Respondents anticipated, economic action to compel Sideleto adopt the new Association contract.4Ross' testimonywas that Cahnmentionedto him at the December21 meeting certainoperational problems and alleged difficultieswithhis partner.Ross was not asked, how-ever, whether at that meetinghe insistedon Cahn's signing the new contract before anyconcessionscould bediscussed.5 Cahn repeatedly testified that it was the wage increase under thenewcontract whichprompted the decision to close the Philadelphia plant.6While the1956 contract purports to bind all Association members, the record showsthat in 1956 Sidele executed a separate document adopting such contract.Moreover, thefact that Sidele twice resigned from the Association during the pendencyof thenegotia-tions for the 1960 contract created a situationwhereitwas reasonable to suppose, par-ticularly after the second resignation on January 3, 1960, that Sidele would not be legallybound by such contract unless it formally adopted it. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is, therefore, no basis in the record for inferring that economicconsiderationsmotivated Respondents' election not to operate inPhiladelphia under the old contract pending the negotiation of asatisfactory new contract.There is, on the contrary, evidence that thiselection was motivated by other considerations.This evidence relatesto the discussion between Ross and Cahn at their last meeting onFebruary 15, 1960.By that time the move of Sidele to Ware Shoalshad been completed, and, so far as the record shows, only 9 of theapproximately 200 former employees of Sidele in Philadelphia hadbeen transferred to the Ware Shoals operation. Sidele's Philadelphialease still had a substantial period to run and Cahn admitted that hewas anxious for personal reasons to reach agreement with the Unionon terms for reopening in Philadelphia. It is not necessary to resolvethe conflicting testimony as to the details of that discussion. Sufficeit to say that there is no dispute that Cahn offered to reopen the Phila-delphia plant if he were granted certain concessions, which wererefused by Ross.In view of the fact that Cahn thus attempted to exploit for bargain-ing purposes the removal of Sidele from Philadelphia, and in view ofthe absence of any other plausible explanation therefor, we are con-vinced that Respondents' true purpose in moving Sidele to WareShoals was to use the move, as Cahn did on February 15, as a devicefor attempting to wrest bargaining concessions from the Union. It iswell settled that a respondent's shutdown of its plant to force accept-ance of its bargaining proposal violates Section 8 (a) (3) and (1) ofthe Act?Accordingly, we find that by the shutdown of the Phila-delphia operation January 1960, the Respondents violated Sec-tion8(a) (3) and (1) of the Act.III.THE REFUSAL TO BARGAINThe complaint alleged that Respondents violated Section 8(a) (5)and (1) of the Act by refusing to bargain with the Union in De-cember 1959 and thereafter concerning the terms of employment atthe Philadelphia plant and by refusing to bargain on or about Janu-ary 6, 1960, and thereafter concerning the closing of the Philadelphiaplant and the "placement of the employees affected thereby."TheTrial Examiner found that the Union at all relevant times repre-sented a majority of Sidele's employees and that such employeesconstituted an appropriate unit,8 and that the Respondents violated''E.g.,Quaker State Oat Refining Corporation,121 NLRB 334,enfd270 F 2d 40(CA. 3). Clearly the layoff or discharge of employees to undermine a union's bargainingposition coerces and restrains employees in the exercise of their right to bargain collec-tively,thereby violating Section 18(a) (1) of'the Act.Moreover,such action tends to dis-courage adherence to the union, thereby violating Section 8(a) (3) and(1) of the Act."The Respondents do not except to this finding.The Union contends that the appro-priate unit is the associationwide unitHowever,as the Union elected to bargain sepa- SIDELE FASHIONS, INC., ETC.,553Section 8(a) (5) and (1) of the Act, but only by failing to give theUnion notice in December 1959 of the decision to move the Philadel-phia plant to Ware Shoals. No party excepts to the finding that suchconduct was unlawful, and we adopt it. The General Counsel excepts,however, to the Trial Examiner's failure to find further that the Re-spondents violated Section 8 (a) (5) and (1) of the Act by conditioningthe reopening of the Philadelphia plant on the granting of certain con-cessions.The Board held in theQuaker Statecase,supra,that theshutdown of a plant as a bargaining tactic violated Section 8 (a) (5)and (1) as well as Section 8 (a) (3) and (1) of the Act.' As we havefound that the removal of Sidele to Ware Shoals was such a tactic, wefind that the Respondents thereby violated Section 8 (a) (5) and (1) ofthe Act.The Union excepts to the Trial Examiner's failure to find that theRespondents refused to bargain in good faith "over the economicissues" which allegedly caused Respondents to move Sidele to WareShoals.We find merit in this exception.The Trial Examiner didnot pass directly on this issue.He found merely that Cahn's requestsfor concessions on December 21 were met by Ross with insistence thatCahn first sign the new Association contract as a prelude to any dis-cussion of concessions.The Trial Examiner found further, however,that on December 21, Cahn agreed to meet again with Ross in Miami.Cahn did not keep this promise and the Trial Examiner found thatbetween December 21 and his next meeting with Ross on February 10,Cahn evaded "agreeing to, go along with the new contract and gave avariety of excuses thereafter without stating flatly that he would notsign."These excuses were, as Ross testified, as follows :Cahn stated that his partner, Schiro, had had "a mental breakdownand had been taken by his brother-in-law to a sanitarium in NewHaven," but that Cahn expected to confer with Schiro in a few days,and "the partnership was sure to be dissolved."At the same time(on January 5, 1960) Cahn assured Ross that Sidele would stay inPhiladelphia, although Cahn admittedly had already decided notto do so.Again, on January 12, Cahn put Ross off with the explana-tion that there had been a delay because of "what happened" to Sch'iro,that the partnership was in process of dissolution, and that lawyerswere "working on the papers" and it would take another week tocomplete the dissolution.Cahn testified at the hearing that Schiro was "ill for a few days,"without specifying, however, the nature of the illness or the exact timerately with Sidele for a new contract,we find that a unit limited to Sidele's employeesis appropriate.9Here, as inQuaker State,we find that at the time of the decision to shut down, noimpasse had been reached in the bargaining''between Ross and Cahn.As discussed inmore detail below,at their December 21 meeting, which according to Cahn prompted thedecision to shut down,Ross suggested a further meeting, which Cahn agreed to, butbetween that date and February 10, Cahn put Ross off with specious excuses. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof.10However, Cahn denied at the hearing that he had everhad anyseriousdisagreement with Schiro or that he had pleaded suchdisagreementas a reasonfor not committing himself in negotiationswith Ross.The Trial Examiner in effect credited Ross' account of Cohn's dila-tory tactics, and Respondents do not except thereto.While the TrialExaminer did notpasson the truth or the falsity of the excusesgiven by Cahn, we find, on the basis of Cahn's own admission at thehearing, that his references to the pending dissolution of his partner-ship were mendacious,as washis assurance that Sidele would stay inPhiladelphia.llIt is evident from the foregoing that Cahn resorted to deliberatefabrications to avoid meeting with the Union to discuss the adoptionof the new Association contract. Such conduct is not consonant withgood-faith bargaining.Accordingly, we find that by the foregoingcourse of conduct in January 1960, the Respondents additionally vio-lated Section 8 (a) (5) and (1) of the Act.The Respondents' rejection of the Union's bargaining request ofMarch 16, referred to above, also violated Section 8(a) (5) and (1)of the Act.IV. THE REMEDYHaving found that the Respondents have engaged in certain unfairlabor practices, we shall order that they cease and desist therefrom andtake certain affirmative action which we find necessary to effectuatethe policies of the Act and restore insofar as possible thestatus quoexisting prior to the commission of the unfair labor practices.We shall order the Respondents to offer all those who ceased to beemployed as a result of the closing of Sidele's Philadelphia plant,reinstatement to their former or substantially equivalent positions 12at a plant in the Philadelphia area, if Respondents resume operationsthere, or at the Ware Shoals, South Carolina, plant," without preju-dice to their seniority and other rights and privileges, dismissing, ifnecessary, all employees at the Ware Shoals plant, other than thoseengaged in manufacturing Respondents' $16.50 line of blouses.14 Ifthere is then not sufficient employment immediately available for theformer Philadelphia employees, all available positions shall be dis-10Whenaskedat the hearingwhether he had ever given Schiro's illness as a reason fornot meetingwith Ross, Cahn gave an evasive answer."The Union contendsthat Schiro's "breakdown"was likewise an inventionof Cahn's.However,there is no need to determinethat here.12 SeeThe Chase National Bank of the CityofNew York,San Juan,Puerto Rico,Branch,65NLRB 827.13 Such offer of employment at Ware Shoals need not,of course, be made to those formerPhiladelphia employees who are alreadyworking at Ware Shoals.u It has been found abovethat theRespondents had valid,economic reasons for manu-facturing this cheaper line of blouses at Ware Shoals rather thanPhiladelphia. SIDELE FASHIONS, INC., ETC.555tributed among them in accordance with the Respondents' usualmethod of operation under curtailed production, without discrimina-tion against any employee because of union affiliation or activities,following the system of seniority, if any, customarily applied to theconduct of the Respondents' business.Any employees remaining aftersuch distribution, for whom no work is immediately available, shallbe placed upon a preferential hiring list prepared in accordance withthe above principles, and shall thereafter, in accordance with suchlist, be offered employment in their former or in substantially equiva-lent positions as such employment becomes available and before otherpersons are hired for such work.15We shall also order the Respondents to offer to pay employees thetravel and moving expenses entailed in moving their families andhousehold effects to Ware Shoals, in the event the Respondents do notreopen the Philadelphia plant.We shall further order the Respondents to make whole the employ-ees referred to above for any loss of pay they may have suffered byreason of the Respondents' discrimination, by payment to them of asum of money equal to the amount each would normally have earnedfrom the date he was terminated as a result of the decision to closethe Philadelphia plant 16 to the date of an offer of reinstatement atany plant that Respondents may open in the Philadelphia area (orplacement on a preferential hiring list at such plant) or, if no suchplant is opened, to the date that he secures substantially equivalentemployment,17 less his net earnings during such period, to be com-puted on a quarterly basis in the manner established in F. W.Wool-worth Company,90 NLRB 289. However, in accord with our usualpractice, backpay will be tolled from the date of issuance of the Inter-mediate Report to the date of this Decision and Order.It has been found that the Respondents violated Section 8 (a) (5)and (1) of the Act by refusing to bargain in good faith with theUnion as the exclusive representative of the employees at the Phila-delphia plant.We shall therefore order the Respondents, if theyresume operations in the Philadelphia area, to bargain with the Unionas the representative of their employees at such location with respectto wages, hours, and other conditions of work.We shall also order,15New Madrid Manufacturing Company, a corporation,and Harold Jones, an individual,d/b/aJones Manufacturing Company,104 NLRB 117.19 As someof the Philadelphiaemployees terminated in Decemberwould have beentemporarilylaid off even if the Philadelphiaplant had not been closed,the probable periodof such temporarylayoff shall not be includedin the backpayperiod of such employeesThe Boardreservesthe rightto modifythe backpayand reinstatement provisions of itsOrder if circumstanceswarrant.17Member Leedom wouldtollbackpay as of thedate thatthe Respondentsappropri-atelyoffer reinstatement (or placement on a preferential hiring list)atware Shoals orat a plant in the Philadelphia area.Mount Hope Finishing Company, atai.,106-NLRB480, 500. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the alternative, that, if they do not resume operations in the Phila-delphia area, the Respondents shall bargain with the Union as therepresentative of the employees at Ware Shoals, but only upon proofthat, upon compliance by the Respondents with our order of rein-statement, the total number of former Philadelphia employees whohave accepted employment at Ware Shoals and of any other employ-ees at Ware Shoals who have in the meantime joined the Union con-stitute a majority of all the employees in the appropriate unit atWare Shoals.18In view of the nature of the unfair labor practices committed, thecommission by the Respondents of similar and of other unfair laborpractices may be anticipated.The remedy should be coextensive withthe threat. It will therefore be ordered that the Respondent cease anddesist from infringing in any manner upon the rights guaranteed inSection 7 of the Act.CONCLUSIONS OF LAWWe adopt the following conclusions of law, in lieu of those setforth in the Intermediate Report :1. _ Respondents are engaged in commerce and the Union is a labororganization within the meaning of the Act.2.All production and maintenance employees at Respondents' Phil-adelphia, Pennsylvania, plant, or at their Ware Shoals, South Caro-lina, plant, excluding office clerical employees, guards, and super-visors as defined in the Act, constitute a unit appropriate forcollective bargaining within the meaning of the Act.3.At all relevant times in 1959 and thereafter the Union has beenthe exclusive bargaining representative, within the meaning of Sec-tion 9 (a) of the Act, of the employees in the aforesaid appropriateunit at the Respondents' Philadelphia plant.4.Respondents have violated Section 8 (a) (5) and (1) of the Actby: (a) not informing the Union promptly of their decision in Decem-ber 1959 to close the Philadelphia plant and transfer its operations toWare Shoals, South Carolina; (b) so transferring the Philadelphiaoperations in order to exact bargaining concessions from the Union ;(c) refusing in January 1960, without any valid justification, to meetwith the Union'at reasonable times or to negotiate with it concerningmatters affecting the terms and conditions of employment of the em-ployees at the Philadelphia plant; and (d) refusing to, bargain withthe Union on March 16, 1960.5.Respondents have violated Section 8(a) (3) and (1) of the Actby terminating the employment of the employees at the Philadelphiaplant in December 1959 and January 1960.IsWe attach thiscondition in viewof thegreat distancebetween Philadelphia and WareShoals and the consequent unlikelihood that anyconsiderable numberof the Philadelphiaemployeeswill accept an offerof reinstatementto jobs at Ware Shoals. SIDELE FASHIONS, INC., ETC.5576.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Sidele Fashions,Inc.;Personality Sportswear, Inc.;Mac J. Cahn; and Sidney L.Schiro, their officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively, upon request, with Philadel-phia Dress Joint Board, International Ladies' Garment Workers'Union, AFL-CIO, as the exclusive representative of all productionand maintenance employees, excluding office clerical employees,guards, and supervisors employed at their Philadelphia, Pennsyl-vania, plant.(b)Discouraging membership in the aforesaid labor organization,or in any other such organization of their employees, by terminatingthe employment of, and refusing to reinstate, any of their employeesor by discriminating in any other manner in regard to their hire andtenure of employment or any other term or condition of employment,except to the extent permitted by the proviso in Section 8(a) (3) ofthe Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist the above-named Union, or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized by Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to all employees who were deprived of work by the clos-ing of the Respondents' Philadelphia plant immediate and full re-instatement to their former or substantially equivalent positions (withthe necessary traveling and moving expenses), without prejudice totheir seniority or other rights and privileges, and in accordance withthe other conditions set forth in the section of this Decision andOrder entitled "The Remedy." 558DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole such employees for any loss of earningsthey mayhave suffered as a result of the discrimination against them,as pro-vided in the section of this Decision and Order entitled"The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying,all payroll records, social se-curity payment records,timecards,personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(d) If Respondents resume,in the Philadelphia, Pennsylvania,area, their discontinued operation,bargain collectively,upon request,with Philadelphia Dress Joint Board,International Ladies' GarmentWorkers' Union,AFL-CIO,as the exclusive representative of all pro-duction and maintenance employees,excluding office clerical employees,guards, and supervisors employed in such operations,and, if an agree-ment is reached,embody such understanding in a signed agreement.If Respondents do not so resume such operations,but continue atWare Shoals,South Carolina,to perform the operations formerlycarried on in Philadelphia, bargain,upon request,with the above-named Union as the exclusive representative of their employees atWare Shoals in the unit hereinabove found appropriate,but only if,upon compliance with our order of reinstatement herein, the totalnumber of the former Philadelphia employees who have acceptedemployment at the Ware Shoals plant and the other employees atthat plant who have in the meantime joined the above-named Unionconstitute a majority of all the employees in the appropriate unit atthat plant.(e)Send to each of the employees referred to in paragraph num-bered 2(a) of this Order a letter offering him reinstatement and set-ting forth the Respondents'election as to where they will effect suchreinstatement,and include in such letter a copy of the notice attachedhereto marked"Appendix." Is(f)Post at their plant in Ware Shoals, South Carolina, copies ofthe notice attached hereto marked"Appendix." 20Copies of saidnotice,to be furnished by the Regional Director for the Fourth Re-gion,shall, after being duly signed by Respondents, be posted byRespondents immediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter,in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered,defaced, or covered by any other material.10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."20However,ifRespondent elects to resume in the Philadelphia area its former Phila-delphia operations,such notice shall be posted at such new location. SIDELE FASHIONS, INC., ETC.559(g)Notify the Regional Director for the Fourth Region, in writing,within 10 days from the date of this Order, what- steps the Respond-ents have taken to comply herewith.APPENDIXNoTIcE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with PhiladelphiaDress Joint Board, International Ladies' GarmentWorkers'Union, AFL-CIO, as. the exclusive representative of all ourPhiladelphia, Pennsylvania, employees in the appropriate unitdescribed below, with respect to rates of pay, wages, hours ofemployment, and other conditions of work, and, if an understand-ing is reached, embody it in a signed agreement.WE wILL bargain collectively, upon request, with said labororganization as the exclusive representative of our employees atour Ware Shoals, South Carolina, plant, in the appropriate unitdescribed below, provided that we do not reopen our Philadel-phia, Pennsylvania, plant, and provided further that, upon ourcompliance with the Board's Order of reinstatement, the totalnumber of the Philadelphia employees who have accepted em-ployment at the Ware Shoals plant and the other employees atWare Shoals who have in the meantime joined the above-namedlabor organization constitute a majority of all the employees inthe appropriate unit.The appropriate bargaining unit in each plant is:All production and maintenance employees,excluding officeclerical employees,guards,and supervisors as defined in theAct.WE WILL NOT discourage membership of our employees in theabove-named or any other labor organization by discontinuingoperations or by discriminating in any other manner in regardto their hire and tenure of employment or any term or conditionof employment.WE WILL offer all employees who were deprived of employ-ment as a result of the shutdown of our Philadelphia plant im-mediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges previously enjoyed.Such reinstatementwill be offered at any plant we may open in the Philadelphia area. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf no such plant is opened,we will offer such reinstatement at ourWare Shoals,South Carolina,plant,together with the necessarytraveling and moving expenses.WE WILL make all said employees whole for any loss of paysuffered as a result of the discrimination against them.WE WILL NOT in any other manner interfere with,restrain, orcoerce our employees in the exercise of their right to self-organization,to form labor organizations,to join or assist theabove-named or any other labor organization,to bargain collec-tively through representatives of their own choosing,and to en-gage in other concerted activities for the purpose of collectivebargaining or other mutual aid and protection,or to refrain fromany or all of such activities,except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Sec-tion 8 (a) (3) of the Act.SIDELE FASHIONS,INC.; PERSONALITY SPORTSWEAR,INC.;MAC J. CAHN;AND SIDNEY L. SCHIRo,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,-brought under Section 10(b) of the LaborManagementRelationsAct of 1947, as amended, 61 Stat. 136, 73 Stat. 519, herein called the Act, was heardin Philadelphia, Pennsylvania, from October 31 through November 4, 1960.The complaint alleged that Respondents had engaged in unfair labor practicesproscribed by Section 8 (a) (1), (3), and (5) of the Act. Briefly stated, the com-plaint alleges that at all relevant times the Philadelphia Dress Joint Board, Inter-nationalLadies'Garment Workers' Union, AFL-CIO, herein called the Union,represented a majority of Respondent's, Sidele Fashions, Inc., herein called Sidele,production and maintenance employees, excluding office clerical employees, guards,and supervisors as defined in the Act, in a multiemployer unit consisting of membersof the blouse section of the Fashion Apparel Manufacturers of Philadelphia, hereincalled the Association, an appropriate bargaining unit, or the Union has repre-sented the majority of the aforedescribed employees in a separate unit of Respond-ent Sidele's Philadelphia plant, an appropriate bargaining unit. It is alleged thatin June 1959 Respondents Sidele, Mac J. Cahn, and Sidney L. Schiro, herein calledCahn and Schiro, planned and prepared to move Sidele's operations from Phila-delphia to Ware Shoals, South Carolina, and organize Personality Sportswear, Inc.,herein called Personality, to continue Sidele's operations at Ware Shoals, all withoutinforming the Union of such plans.Further allegations are that Personality com-menced operations in Ware Shoals in November 1959; that from December 15 to 28,1959,Respondents terminated 200 of its 215 employees in Philadelphia and inJanuary 1960 terminated the remaining employees in Philadelphia and has failed andrefused to reinstate its terminated employees; and that since December 1959 Re-spondents have refused to bargain collectively with the Union.Respondents' con-duct is alleged to have been discriminatory and illegal in violation of the Act. Intheir answer Respondents denied the allegations of unfair labor practices in thecomplaint. SIDELE FASHIONS,INC., ETC.561At the hearing all parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce relevant evidence, and to argue orally.Subsequent to the hearing counsel for the General Counsel, the Respondents, andthe Charging Party submitted able briefs which have been duly considered.Upon the entire record in the case, and from my observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondent Sidele is a Pennsylvania corporation with an office and place ofbusiness in Philadelphia, Pennsylvania, where it engaged in the manufacture andsale of women's blouses.During the year 1959, Sidele shipped products valued inexcess of $50,000 directly to customers located outside Pennsylvania.RespondentsCahn and Schiro, at all material times, have owned a joint and controlling interestin Sidele and have jointly controlled the operations and affairs of Sidele.In October 1959 Respondents Sidele, Cahn, and Schiro incorporated Personalityunder the laws of the State of South Carolina. Personality has an office and placeof business in Ware Shoals, South Carolina, where, at all material times, it hasengaged in the manufacture and sale of women's blouses and related apparel.Atallmaterial times Cahn and Schiro have jointly owned Personality and have jointlycontrolled its operations and affairs.Respondents are employers engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDPhiladelphia Dress Joint Board,International Ladies' Garment Workers' Union,AFL-CIO,isa labor organization within the meaning ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The evidenceSidele had been engaged in the manufacturing of ladies' blouses in a Philadelphiaplant for over 20 years.'The owners of Sidele were Sidney L. Schiro and Mac J.Cahn, president and vice president, respectively.Schiro and Cahn participatedactively and fully in the business.The former was in charge of the manufacturingoperations and the latter handled the designing, styling, and sales aspects.,For the past 18 years Sidele had been a member of the Fashion Apparel Manu-facturers Association of Philadelphia.2The Association, during all relevant periodsherein, had a written contract with the International Ladies' Garment Workers'Union and the Philadelphia Dress Joint Board, the latter being composed of localunions affiliated with the International.The term Union or Joint Board is usedherein to refer to the aforementioned labor organizations.3As far as appears from1For the period that concerns us Sidele'sPhiladelphia plant was located on HuntingParkAvenue.The premises wereleased.The lease expired October 1961.2Formerly,until sometimeafter 1956, the Association was known as the PhiladelphiaWaist & Dress Manufacturers Association.The name Fashion Apparel Manufacturers ofPhiladelphia also appearsIn the record but all parties are in agreement that the organiza-tion is theemployer body in the industry in Philadelphia and it is herein referred to asthe Association.The Associationhas anexecutive director, and is comprised of four sections that em-bracethe principal types of manufacturing engaged in by the Association members. Thesections are:Ladies' cottondresses ; silkdresses ; blouses ; and children's wearFor thepast 4or 5 years Cahn had been a member of the executive board on the blouse section8 The relevant contract for the purposes of this case is an instrument entitled "BlouseAgreement" between the blouse section of the Association and the UnionThis contractis datedNovember 29, 1956, and its term is March 1, 1956, to January 31, 1960, with arenewal clausefor yearly periods thereafter subject to notice by either party 60 daysprior to the end of the contract termCahn was on the Association committee thatnegotiated the 1956 agreement between the Association and the Union.The basic contractwas supplemented by supplemental blouse agreements dated April 18, 1958, and October 30,1959.The 1958 supplement dealt with hours, overtime, and certain pay rates.TheOctober 1959 supplement deals solely with a revision of the terms of the union-securityclauseof the basicagreement.Thereis also"a memorandumof the termsof settlement624067-62-vol 133-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record there is no evidence that Sidele or its owners had anything but a goodrelationship with the Union for the period up to 1960.4 Past attitudes, either ofamicability or hostility, can change and are not dispositive of current or later dayevents.However, evidence of an employer's attitude toward a union or unionorganization in prior years is to be considered in evaluating conduct, where as here,the motivation for current conduct affecting the Union is an issue.In 1952 Sidele closed its Philadelphia plant for several weeks.5After the planthad been closed Cahn informed William Ross, manager of the Joint Board, that thefirm was not making sufficient money and he wanted a cut in wages. After dis-cussing the matter with Sidele's employees, Ross granted Sidele a 10-percent wage cutand the plant reopened .6 Since the record contains no evidence other than the fore-going regarding Sidele's economic position in 1952, the Trial Examiner would con-clude only that in 1952 Sidele took the position that its profit picture was unsatis-factory.Apparently Sidele's position was a convincing one to itself since it closedits plant and was evidently prepared to remain closed indefinitely until it secured areduction in wage rates.The line between closing indefinitely or "unless and until"something is done by another party, on the one hand, and, on the other hand, threat.ening to go out of business in the area because of existing conditions, is a thin one.Both approaches indicate seriousness of purpose.We may also conclude that asidefrom Sidele's own conviction that its 1952 profit picture was undesirable, the Union'sacquiescence in a 10-percent wage cut furnishes indication that Sidele's position wasnot demonstrably untenable.?By the same token the union concession indicatesless than an adamant attitude albeit under circumstances of forceful confrontation inthe form of a closed plant.The period between 1952 and 1959 insofar as the instant record is concerned showsnothing of significance regarding the relationship between Sidele and the Union.Theindication is that the relationship was of the usual type between a union and anassociation member in contractual relationship.During this period, as we have seen,Cahn, representing Sidele, participated as a committeeman in contract negotiationsbetween the Union and the Association that resulted in the basic 1956 agreement.Respondents, however, did introduce evidence, covering most of the above period,in support of two propositions advanced in the course of their defense.One propo-sitionwas that the blouse industry in Philadelphia was "hurting badly" from theeconomic standpoint in 1959 and for a number of years prior thereto.The secondproposition, possibly but not necessarily related to the former but having independentsupport, was that Sidele was realizing insufficient income or profit in 1959 and forseveral years preceding 1959.agreed upon by the [Union] and the [Association] at the meeting held on Monday,December 21, 1959 " The memorandum is dated January 6, 1960, and sets forth the termsof a general wage increase, an increase in fringe benefits, and other matters, including a3-year extension of the basic 1956 agreements in the four sections of the Association4 Cahn testified without contradiction that he had lived "peaceably" with the Unionfor 20 yearsIn the course of cross-examination of Cahn, regarding the original unionorganization of Sidele at Philadelphia, 'Cahn stated that he and Schiro, after beingapproached by the then manager of the Joint Board in Philadelphia, Mr. Otto, organizedtheir employees ; "Mr Schiro and I were the ones who got up and made the speeches forthe girls to join the union, because we had a lot of girls there that didn't want any partof the union for some reason or other."6 The record is not clear as to the exact duration of the plant shutdown.Apparentlythe period was between 2 and 6 weeks6 Ross,at the timeof hearing,had been manager of the Union'sJoint Board for8 yearsAs manager he directed the general business of the Union in the area, nego-tiated contracts, and was in charge of the enforcement of contracts on behalf of theUnion.7 In the Trial Examiner's opinion the ILG has not only the strength but the alertnessand aggressiveness to protect its members and its members' interests if Sidele's shutdownin 1952 appeared to be a naked power play to beat down union wage rates without anylegitimate justification thereof on the employer's part.Such an unjustified move by anemployer would be particularly subject to resistance in a complex of an areawide andassociationwide contract since the whole structure of wages would be endangered if onerecalcitrant was not resisted.There is no evidence that the Union fought Sidele's 1952shutdown by boycott, strike, or other means, contractual, legal, or otherwise.On thecontrary,as we have seen,a fairly substantial wage cut was agreed to by the Union andby the employees. SIDELE FASHIONS, INC., ETC.563In support of the first proposition, the condition of the blouse industry generallyin Philacelphia, a decline in the number of manufacturers in the blouse section ofthe Association was shown between 1950 and 1959.There were 26 such manu-facturers in 1950, and 13, including Sidele, in 1959.8The number of employees covered by the Association and Union contract forthe same periods also showed a decline from 1,547 in 1950 (1,719 in 1951) to 766in 1959, including Sidele's employees .9Before setting forth the evidence regarding Sidele's financial picture and beforeconsidering the conclusions to be drawn from the foregoing statistical data andother evidence reflecting Respondent's economic position, a further exposition ofthe factual picture, chronologically set forth, will be made.InMarch or April 1959, Cahn and Schiro testified, they were dissatisfied withthe profit picture of their business in Philadelphia.After having been in businessfor many years they felt that they were getting nowhere, financially speaking.Theydecided that if they began manufacturing a cheaper line of blouses with highervolume than the blouses they were making through Sidele in Philadelphia they wouldmake more money.1° Cahn explained that when he and Schiro first commencedmanufacturing, Cahn personally controlled about 90 percent of all sales and soldthe firm's products to the chain and syndicate stores."Over the last 6 to 8 yearsthe foregoing business controlled by Cahn began slipping away and the firm wasobliged to engage a sales force and to sell to the smaller stores and independentdepartment stores.This resulted in a substantial increase in sales costs.By theend of 1958 and 1959, Cahn controlled only about 20 percent of sales.Cahn andSchiro, therefore, were of the opinion that if they manufactured in volume a cheaperline of blouses than they were producing in Philadelphia, Cahn could again sell 80or 90 percent of the cheaper blouses to the larger retailers.As a result of the foregoing, Cahn and Schiro decided to form a new corpora-tion, Personality Sportswear.This corporation, they testified, was to have its ownfactory for the manufacture of the cheaper $16.50 blouses and would be flexibleenough to make, from time to time, if a profitable opportunity presented itself,such items as skirts, dresses, jackets, or sportswear. In summary, it is asserted thatPersonality was to make cheaper merchandise and Sidele in Philadelphia wouldcontinue to manufacture and sell the higher-priced blouses.Cahn thereupon "started to look around for locations.And through friendsand through other information [he] landed down in Ware Shoals, South Carolina"around May or early June 1959.12 One of Cahn's friends in the South Carolinaarea was a Jack Nachman. Nachman was in the garment industry and had donebusiness with Cahn over the years.Nachman formerly had a plant in Philadelphiaand Cahn knew that he had gone south and had started a plant in the Greenvillearea.Cahn knew that the Nachman plant was nonunion. Cahn ascertained thatanother company "of about 600 sewing machines" had closed its plant in WareShoals to consolidate with a plant 60 miles away.Cahn testified that he was awarethat the above plant in Ware Shoals had not been unionized.Cahn said that heconsidered the labor market in Ware Shoals to be favorable since he characterized81950, 26; 1951, 26; 1952, 24; 1953, 22; 1954, 19; 1955, 19; 1956, 13; 1957, 14;1958, 13, and 1959, 13.9 1950, 1,547; 1951, 1,719; 1952, 1,470; 1953, 1,514; 1954, 1,251 ; 1955, 1,237; 1956,866; 1957, 937; 1958, 800; and 1959, 766.10 Sidele,which used on its blouses the trade label of "Fashionality by Sidele" or "AFashionality Blouse by Sidele," made blouses which sold in the retail price range of $2 95and $3 95. In the industry the former blouse is referred to as a $22 50 or $25 blouse,such being the wholesale price per dozen, and the latter blouse would be the $30 blouse.The cheaper blouse is known as the $16 50 blouse which retails at $1 95.Sidele employed approximately 200 employees and was the largest employer in theblouse section of the AssociationA firm known as Ship 'n Shore, which was also in theblouse industry, employed 300 persons in the environs of the Philadelphia areaThisfirm employed about 2,000 employees elsewhereShip 'n Shore was not represented by theAssociation in contract negotiations in 1959 between the Association and the UnionTheplant of Ship 'n Shore in the Philadelphia area or environs is under the jurisdiction ofRoss and the Philadelphia Joint Board.The other plants of the Company were underthe jurisdiction of the Union in New York City.u Schiro used the term "chain stores and big users" to describe these customers.12 Schiro had testified that when he and Cahn had discussed the matter of forming anew corporation to make cheaper merchandise they decided to organize a plant "downsouth." 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDitas a "distress area" with respect to female help.The witness also stated that heknew the wage level in the Ware Shoals area was lower than it was in Philadelphia.In June and July 1959, Cahn discussed with Moore, a local builder, the construc-tion of a plant in Ware Shoals.Moore commenced building on July 29, 1959.13About the middle of August 1959, Ross, manager of the Philadelphia Joint Boardof the Union, saw a copy of the August 13 issue of the "Ware Shoals Life," a localnewspaper in the community of that name. The story stated that construction wasunderway on a plant for "Personality Blouses, Inc.," a blouse concern from Phila-delphia; the plant was described as consisting of approximately 23,500 square feetwith provisions for expansion and with plans for an initial work force of approxi-mately 200 employees.There was no mention in the article of Sidele or of Cahnand SchiroUpon reading the above article Ross called Cahn.Ross does not explain why heselected Cahn (Sidele) nor is there any evidence that he called any other Phila-delphia blouse manufacturer.Ross testified that he asked Cahn whether his firm was involved in the WareShoals project.Cahn denied having any connection with the plant, saying he hadenough productive capacity in Philadelphia and had enough trouble traveling fromhis home in New York to Philadelphia.Cahn said Jack Nachman was putting upthe plant for his brother Joseph.Cahn reiterated that he did not have an interestin Personality, adding that he had rented another floor in his Philadelphia premisesand stating, "Would I rent another floor if I contemplated such a move?"Cahnsaid he was contemplating the possibility of putting additional machines on thenewly acquired floor if proper arrangements could be worked out with the Union.Ross said he would be glad to negotiate conditions with Cahn and invited Cahnand his wife to spend the last weekend in August with him at Unity House.14The foregoing conversation is not denied by Cahn although he testified that he didnot recall mentioning the Nachmans to Ross. Both Schiro and Cahn testified thatthey had not informed the Unioil of their Ware Shoals project and felt that it wouldhave been detrimental to their business interests to do so.15The Trial Examinercredits Ross' testimony as aforedescribed.lsPursuant to Ross' invitation Cahn arrived at Unity House toward the end ofAugust.He was there for several days and he and Ross talked with each other.Ross testified that Cahn told him he had sent some work out to a contract shopowned by one Schorr. Ross reminded Cahn that this was contrary to the Associationcontract.17Then Cahn asserted that he was simply experimenting or consideringwhere to have additional work done and the possibilities were to use some contractshop or to do it in his own plant. Ross told Cahn that if he wished to expand his'3Burns, a Greenville attorney engaged by Cahn, ran an incorporation notice forPersonality Sportswear, Inc, on August 13.Burns was president of the corporation andhis law partner, Bradford, was the other officer.These officers, who had qualifying sharesof stock, at no time performed any operating function.The charter was issued October 24,1959Moore, who owned the plantsite and the building, leased the property to Personalityon October 30, the lease being signed by Burns and Bradford on behalf of the corporationOccupancy was given to Personality on November 15, 1959. Further details regarding thePersonality operation will be considered hereinafter.u Unity House is located at Bushkill,Pennsylvania.It is a resort and recreationcenter maintained by the Union for its members.15 The reasons advanced by Cahn and Schiro for their secrecy will be considered at alater point as will also the question of whether they had any legal obligation to act other-wise.Overall inferences and conclusions are also deferred1eAn important tool of the trier of fact is of course his observance of the witnesses.There are also other factors that may enter into a particular credibility findingIn thepresent instance the record is clear that Cahn knew Nachman,knew that he had propertyin the general area of Ware Shoals, and also knew,as he testified,that Nachman wasgoing todo something to help his brother, Joseph, who was "down and out" It is un-likely that Ross would know the Nachman situation unless Cahn had spoken to him alongthe lines testified to by Ross.Also,Weiss, a credible witness, hired by Sidele in November1959 as production supervisor at the Sidele plant in Philadelphia, testified that inDecember 1959 he asked Cahn about rumors that he had secured premises in the South.Still using the Nachman reference,Cahn said that there was nothing to the rumor andthat Nachman was the firm that had secured the premises. The fact that elsewhere inthe record it appears that Sidele did have an option on additional floor space at itsPhiladelphia premises lends,credence to Ross' testimony regarding Cahn's allusion to theadditional floor space in Philadelphia.i7 The provisions of the Philadelphia contract are considered hereinafter. SIDELE FASHIONS, INC., ETC.565factory the Union would consider a provision for piece rates andsecuring learners'permits and the possibility of a bonus system toencourageproduction.Other thanthe foregoing and the statement that Cahn did not respond to the above unionproposals, Ross testified no other businessor union-employer matters were discussed.According to Cahn, he told Ross during the weekend at Unity House that he wasnot at all happy with Sidele's profit picture and would have to have a downwardrevision of wage rates.He told Ross that the firm was makingless than1percentof sales and that the 2 prior years were no better. Cahn also told Ross that hiscutting room was not productive enough, resultingin coststhat were too high.Hesaid to Ross that additional space in his building was available for expansion and ifsomething could be done about wage rates and the productivity of the cutting roomhe could expand his business and thus spread the overhead.Ross said he could donothing about revision of the provisions of the existing contract but if Sidele ex-panded to another floor Ross could treat that as a separateoperationand wouldseewhat he could do.Ross expressed the view that the latter aspect could beworked out and he also said that he would look into the cutting situation.Cahntestified that he understood Ross to mean that the possibility of lower rates pertainedonly to the new floor that Sidele might open up.Cahn felt that his other rateswould have to come down first and that all rates, thoseon the existingfloor of thefactory as well as those on any new floor, would have to be lower.He testified thathe believed that it was not feasible to operate with one set of rateson one floor anda different rate on another.In viewing the above testimony of Ross and Cahn, the Trial Examiner is of theopinion and finds that Cahn did tell Ross, as the latter testified, that he was con-sidering the two alternatives of contracting out work (Cahn admitted that he had infact done some contracting out) or of expanding Sidele's Philadelphia operation ifsatisfactory arrangements could be worked out with the Union.This type of talkis that of a person not satisfied with existing conditions; it indicates a desire forsomething different with respect to the business.An individual, like Cahn, in sucha frame of mind would know from his experience in the industryand his experiencein dealing with the Union that he would have to muster some persuasiveargumentsin order to obtain his objectives.18Contracting out was contrary to the contract, asRoss admittedly reminded Cahn, and lower rates or more favorable conditions forexpanded operations than Sidele was then enjoying under the contract were notlikely to be obtained from the Union without justification.Cahn and Ross wereactually in a semibargaining relationship and for the reasons aforementioned it isquite natural, in my opinion, that Cahn preceded his requests or proposals with some"crying" about Sidele's business and its profit picture.This is particularly true sinceI believe that Cahn was in fact dissatisfied with Sidele's economic posture.Cahn didnot impress me as one who would hesitate to complain about profits if he believedthey were too low, and I believe that it is reasonable to conclude that Cahn wouldregard the weekend with Ross at Unity House as an ideal time to marshal all per-suasive factors available (including alleged poor profits, high cutting room costs,etc.) in order to obtain and to maximize any concessions that Ross might be per-suaded to grant. In sum, the Trial Examiner, while crediting Ross that he andCahn did discuss the matters to which Ross testified, concludes that Cahn gave amore complete account and he credits Cahn's testimony.19The meeting was on thewhole inconclusive and after the respective views were expressed I do not believethat the participants expressly drew a hard line that would draw their differences orpositions into sharp focus.Cahn, I believe, was in many respects sounding out theUnion's reaction to his position and proposals and probing the generalsituation 20'-Cahn had been in the industry for 40 years, in Philadelphia he had been dealing withthe Union for about 20 years, including participation in contract negotiations.19There is no indication in the record that there existed a social as distinguished froma business relationship between Ross and Cahn I regard the Unity House weekend asprimarily a business meeting between the two men albeit occurring in a resort atmosphere.I have concluded that under all the circumstances their discussion was not as limited asRoss' testimony would indicateIt is apparent that Cahn had a good many things tosay ; he regarded these things as important and I believe he said them substantially ashe testified20The Trial Examiner, of course, is mindful of the overall contention of the GeneralCounsel and the Charging Party that beginning early in 1959, Respondents engaged in aconspiracy to move their Philadelphia plant to South Carolina and kept the Union "on astring" of deception in Philadelphia until the Ware Shoals plant was readyThis con-tention has not been ignored in considering the dealings between the parties particularlywhere credibility is involvedin assessingvarious conversations.After credibility on 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbraham Savitt, executive director of the Philadelphia Apparel Producers Asso-ciation,21 testified credibly that in August he and Cahn were discussing the new con-tract that was "coming up" in Philadelphia and the "new demands" of the Union 22Cahn remarked to Savitt that he was thinking seriously of leaving Philadelphia andwas carrying on negotiations relating to such a move 23Cahn testified that in September Ross sent Actovitz, head of the cutters' local, tothe Sidele plant to see what could be done about the cutting operation.Actovitz,told the cutters in Cahn's presence, "Don't make this overtime too expensive.Givethisman a day's work." Cahn said Actovitz told him to give the cutters moreovertime.Cahn said he did so in order to obtain one or two additional cutterswhom he otherwise had been unable to obtain.Cahn was not satisfied that he hadgained anything of value from Actovitz.His feeling was that all he got was moreovertime.Neither Ross nor Actovitz testified concerning this matter.At anotherpoint Cahn testified that the cutters were on a 35-hour week and that for straight-time work he did not get satisfactory production.To obtain necessary productionCahn said he had to give the cutters overtime at attendant greater cost.On October 5, 1959, Sidele resigned from the Association.Ross was advised ofthis fact the following day and he contacted Cahn.The latter said he had decidedto deal with the Union directly since he felt that he could do better in that way andwould eliminate the expense of membership in the Association.24Ross said thatthere could be an individual agreement with Sidele but that Sidele would have toagree to be bound by the provisions negotiated between the Union and the Associa-tion.Itwould also be necessary for Sidele to post a bond, said Ross, and the unionattorney would draw up a memorandum embodying the foregoing conditions. Cahnexpressed a willingness to go along with such conditions and on October 26 theUnion forwarded such a memorandum to Cahn. The latter never did execute thememorandum although pressed by Ross on the matter.Cahn told Ross that hislawyer was studying the terms thereof.On November 25, 1959, Sidele rejoinedthe Association at the request of the president thereof who told Cahn that sinceSidele was the largest blouse manufacturer in the Association the latter would beweakened by Sidele's absence.By letter of October 15, 1959, Ross gave the Association notice under theexisting contract and advised that the Union wished to discuss the terms of a newcontract.A general meeting was held later that month between the Association andthe Union.At this meeting Ross announced that the Union, because of the rise inthe cost of living, would require increases in the new contract.The Association,through its attorney, Kleinbard, replied that the industry was experiencing economicdifficulties,mentioning various sections of the industry including the blouse section.About October 15, 1959, Greskoff, production manager for Sidele in Philadelphia,was sent to Ware Shoals to interview prospective employees for the Personalityplant.25Shortly before Greskoff had left Philadelphia the chairlady of the Unionin the Sidele plant asked him if he knew anything about a plant in Ware Shoals.Greskoff denied having such information although such denial was not true.Afterabout 3 days at Ware Shoals, Greskoff returned to Philadelphia and then againwent to Ware Shoals as plant superintendent on November 15.26He testified thatvarious incidents has been resolved and after we have a complete picture of all the eventsin the record, there will remain the question of the motive for what was said and doneSuch resolution will be based on the entire record and is set forth in a subsequent sectionof this reportn Composed of employers in this industry known as contractors as distinguished fromthe manufacturers who were in a different association22 As we have seen the contract term was January 31, 1960, subject to 60 days' priornotice on reopening and renewalzi Savitt stated that the conversation occurred at Unity House in August 1959Althoughit is not clear from the record it would seem that this was the same weekend when Rossand Cahn had their discussion at Unity House.24 At the time the Association had no executive directorTannenbaum, the formerdirector, had left and his successor did not take over until January 1960.seAccording to Greskoff, Cahn had asked him in the late summer of 1959 whether hewould like a job as plant manager in a plant manufacturing a cheaper garment than thatmade by Sidele.Greskoff had answered yes.26Greskoff worked for Personality at Ware Shoals from November 15 to January 13,1960,when apparently his relationship with Respondents ceased.His employment asproduction manager by Sidele in Philadelphia had been from August 1946 to November1959.When Greskoff left Philadelphia, Weiss was hired in November as productionmanager for Sidele inPhiladelphia.Weiss had been told nothing of the Ware Shoals SIDELE FASHIONS,INC., ETC.567he had charge of the complete operation, including the setting up of the machinesand the hiring.Greskoff testified that the Personality plant (Ware Shoals) madesportswear and cheaper blouses, the $16.50 product. Sidele, he said, had made onlyblouses and only the higher price line thereof, with the exception of the slack periodin the spring when Sidele did make the $16.50 product 2vDuring the interval between October 1959, when the Union had indicated thegeneral tenor of its demands for inclusion in a new agreement with the Association,and December, there had been negotiations by the parties.During this periodSidele, as we have seen, had rejoined the Association on November 25.On Decem-ber 21, the Association and the Union had reached an oral understanding on the termsof a new contract.Among other matters, agreement was reached on a 5-percentwage increase and an increase in the employers' contribution to the Union's healthand welfare fund.After the general terms of the verbal agreement between the Association and theUnion were known, there was discussion of the matter by members of the Association.The blouse manufacturers did considerable complaining and the three largest manu-facturers of this group, Cahn, Pasternak, and Tekoskey went to see Ross on Decem-ber 21 28 According to the president of the Association, Gilberg, these men were alsoon the executive board of the blouse section.At the December 21 meeting in Ross' office, Feldman, business agent of the Union,and Actovitz, head of the cutters' local of the Union, were present in addition to thethree employers aforementioned and Ross.Previously, during prior contract nego-tiations,Ross had not met separately with the blouse manufacturersRoss testified that the employers told him that conditions in the blouse industrywere bad and that they should be exempt from the forthcoming contract increases.Each employer then began to point out the problems in his individual company.Ross said he could not exempt the blouse section as a whole.According to Ross,Cahn said nothing during the foregoing discussion and Ross told him that his prob-lem was a separate one and he would discuss it with him after the others had left.Thereafter, Ross, Feldman, Actovitz, and Cahn were present.Ross said to Cahnthat he was puzzled by Cahn's resignation from the Association, his failure tothereafter sign the memorandum confirming that he would abide by the terms nego-tiated by the Association, and then his act of rejoining the Association.Ross saidhe was also concerned by layoffs at Sidele's plant.He testified that he asked Cahnto tell him what Cahn wanted. Cahn then said he had some unruly employees andRoss said he could discharge employees who behaved badly. Cahn assertedly saidhe was not making enough money and that he was considering making a higherpriced blouse, a $30 blouse, in Philadelphia which was higher than the blouse hewas then making.Cahn also allegedly said he had a partner, Schiro, who was in-competent and who was a drag on the business. Cahn assured Ross that he wouldstay in Philadelphia regardless of what happened to the partnership.Ross under-stood that Cahn would let him know by December 28 how the partnership aspectwas faring.Ross did not hear from Cahn until around January 5 when Cahn saidhe had no definite news since Schiro had had a mental breakdown and was in asanitarium.29Thereafter a series of inconclusive conversations between the twoensued with Cahn referring to Schiro's illness and unavailability.Ross told Cahnhe was going to Miami to attend an executive board meeting of the Union andplant and in December Cahn had denied to Weiss that the firm had any connection witha southern operationZT Schiro testified that Personality began producing merchandise for sale "around theend of December, 1959 "With due allowance for training, it would appear neverthelessthat Personality was operating by about the middle of December since the employmentfigures by weeks ending on the following dates were: November 28, 15; December 5, 22;December 12, 41 ; December 19, 63, and December 26, 76.28 It is not clear whether or not Tekoskey was sometimes referred to as De CostaRosssays Brod, another manufacturer, was also present but the record satisfies me that Brodwas not there.Pasternak was one of the four members of the Association's contractnegotiating committee-'sBy letter dated January 3, 1960, addressed to the Association, Sidele resigned fromthat body, stating ". . . with our present high costs we find that it will be impossiblefor us to exist with any agreement that increases those we are now working under " TheAssociation, in a letter dated January 6, advised the Union that Sidele was no longer amember of the Association.A memorandum, dated January6, 1960, andexecuted by the Association and the Union,sets forth in writing the terms of the oralunderstandingpreviously reached by the twoparties onDecember21, 1959. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be there until the end of January.Around January 12 Cahn said he wouldcome to Miami to see Ross but did not do so.Cahn's version of the December 21, 1959, meeting agrees with that of Ross thatthe latter told the manufacturers present that he would not give special treatmentto the blouse section by exempting them from the terms of the new contract.Afterthe other manufacturers had left, Cahn says that he told Ross he was very unhappyabout the firm's profits and that he and Schiro were not making enough money andthe firm was making less than 1 percent ofsales.Cahn asserts that he opened upthe firm's 1958-59 financial statement which he had with him and that Ross lookedover his shoulder when he did so.He could not testify whether Ross read the state-ment.Cahn said he offered to let the Union's accountants go over the firm's books.Ross made no response.Cahn told Ross that on the basis of the financial statementand the increase which he estimated the new contract would cost he could not stayin Philadelphia.30Rosstold him not to be hasty and he would see what could bedone.However, Ross said that Cahn would have to sign the Association contract.Cahn said he was not only unwilling to enter the new contract with its provisionfor increases but he wanted his existing rates changed.Cahn complained about theproduction of his cutting room.He said he understood the firm of Ship 'n Shore wasallowed to contract out some of its cutting and asked for a similar privilege.Rosssaid he could not grant such a right and that Mr. Dubinsky had made that con-cession to Ship 'n Shore.Cahn said he told Ross that he was going to resign fromthe Association.Ross urged him to sign the contract, saying hewasgoingtoFlorida and wanted to tie down everything before he left.Ross said that after thecontract was signed by Cahn he would see what could be done about his problems.Cahn said he spoke to Ross thereafter but never promised to see him in Florida.The conflict between the testimony of Ross and Cahn as to the December 21meeting between them was particularly sharp.Ross denied that Cahn asked forthe contracting-out privilege that Ship 'n Shore enjoyed.When asked whether hehad not said that Ship 'n Shore enjoyed a special dispensation from Dubinsky, Rosssaid, "I don't remember saying anything like that to him [Cahn]."The record, in my opinion, shows that the matter of contracting out was a sub-ject of concern to Cahn. In August 1959, when Ross spoke to Cahn about theWare Shoals newspaper story of a new plant, Ross testified that Cahn not only saidthat it was Nachman's plant but had asked Ross if he, Cahn, could givesome con-tractwork to Nachman. Ross stated that he told Cahn that such action would becontrary to the contract.Again, at Unity House, Cahn, according to Ross, toldhim he had givensomecontract work to Schorr and Ross again told him that thiswas a violation of the contract.At the December 21 meeting when the manufac-turerswere pleading the poor state of their blouse business and Cahn made thesame plea in the face of the new contract and was complaining and seeking conces-sions from Ross, it seems unlikely that Cahn did not raise with Ross the matter ofcontracting out.Ross did testify, in the course of denying that Cahn has asked forthe contracting-out privilege that Ship 'n Shore enjoyed, that Ship 'n Shore had beenexercising the privilege of having cutting performed outside Philadelphia.Suchcontracting out was something that Cahn, as we have seen, had sought in the pastand Ross had consistently proscribed such activity as in breach of the contract. Itisquite plausible to believe that Cahn was aware of the Ship 'n Shore situation andmentioned it to Ross on December 21 as Cahn testified.Freda Stargarter, anemployee of Sidele who was terminated the end of December 1959, was a memberof the Union and a witness called by the General Counsel. She testified crediblythat sometime after about January 12, 1960, Cahn said to her, referring to theUnion's convention in Miami that same month, that he was going to Miami "to seeifMr. Dubinsky can do what Mr. Ross can't do." This testimony tends to jibe withCahn's to the effect that when he asked Ross for the same contracting-out privilegeas Ship 'n Shore Ross told him that Ship 'n Shore had secured its dispensation fromDubinsky and that Ross could not grant such a privilege.There is no other testi-mony from either Cahn or Ross that, except for the foregoing, Ross ever referredto Dubinsky in his discussions with Cahn.With the sole exception aforementionedRoss had not spoken in terms of being powerless to do something nor had he inti-mated that a higher authority in the Union could do or had done something thatwas beyond Ross' power or discretion.Further, Cahn's words to Stargarter, above,indicates the existence of an impasse between himself and Ross, at least in Cahn's.mind.In connection with the foregoing December 21 conversation, the Charging Partyin itsbrief has argued that the January 6, 1960, memorandum of agreement between8O Cahn estimatedthat theterms of the new contract would add $40,000 to his costs. SIDELE FASHIONS,INC., ETC.569the Associationand the Union,confirmingthe December 21 oral agreement, showsThat the Unionhad agreed to assist manufacturerssecure additional help or facilitiesif their owncutting capacitywas limited 31 It is arguedtherefore that Cahn was notYelling thetruthwhen he said Ross told him he could not give him the sameprivilege as Ship'n Shore enjoyed.The Trial Examinerisnotconvinced that theJanuary 6, 1960, contractsupplements,while making some concessions, did coverthe Ship 'n Shoresituationas Cahn envisaged it.Cahn had told Ross that he under-stood that Ship 'n.Shore "had the privilege of having their contractors cut for them"and Rosshad then said that this was a privilege granted by Dubinsky and Rosscould not do this for Cahn. Indicative of some degree of uniqueness about Ship 'nShore's arrangement was Ross' testimony that he was familiar with Ship 'n Shore's'contract cutting setup"only toa point."All Ross could offer on this aspect wasthat he knew that that firm, because of limited cutting capacity in its plant "nearPhiladelphia," was allowed to cut "beyond Philadelphia," a phrase which I take tomean outsidethe Philadelphiaarea.The supplement to article XIV of the contractprovides that the Union will endeavor to secure additional cutters and/or facilitiesfor a manufacturer but this is subject ultimately to the Union's willingness or abilityto do so.32There isno expressindication, in any event, that the manufacturerwould be accorded the privilege of having cutting performed outside Philadelphiawhich was the privilege that Ross stated was enjoyed by Ship 'n Shore.33OnFebruary 15, 1960,as we shallsee, Ross told Cahn in effect that Philadelphia manu-facturers had to have their cutting performed in that city.There are certain other factors in the testimony regarding the December 21 con-versationthatmeritmention.Ross'testimony that Cahn told him he wanted tomake a change, "the change being that he [Cahn] wants to make a higher pricedblouse," a $30 blouse, in Philadelphia,is inconsistentwith the fact that the' higherpriced range, $22.50-$30, was the existing Sidele product in Philadelphia.Whileit is possible, I deem it unlikely that Cahn made such a statement since it would beso palpably contradictoryand unconvincingthat it would serve no purpose.Aminorvariance, although a reflection on Ross' recollection, was Ross' testimonythat Brod, a blouse manufacturer, was present on December 21 and that Brod onthat occasion spoke about his firm's problems.As previously noted, the Trial Ex-amineris convinced by the testimony of Brod and Cahn that Brod was not present.Feldman and Actovitz, union representatives who were present with Ross and CahnDecember 21, did not testify as to anything that occurred at that time.Thetestimonyof Balint, adesigner employed by Sidele, lends some credence to thelikelihood that Cahn, as he testified, went into the subject of his cutting room prob-lemswith Ross on December 21 and asked for concessions thereon. Balint statedthat before Christmas 1959 Cahn spoke to her about wage increases coming up andsaid he could not afford any increases and was not making enough as it was. Cahn,particularlymentionedto Balintthe cutters as constituting a problem.Balint testi-fied that based on her own knowledge of the operation at Sidele she considered thatthe cutting situation was not satisfactory from Sidele's standpoint.The Trial Examiner, after careful consideration, finds that on December 21, Ross-expressed the basic position to the other blouse manufacturers and repeated it toCahn that he could not exempt the blouse manufacturers from the terms of thenew contract. I find that Cahn did, as he testified, refer to Sidele's unsatisfactoryprofit picture and had a financial statement with him to support his contention.Cahn also complained about his cutting operation as to productivity and cost andabout some disciplinary problems.He asked for the contracting -out privilege whichhe believed Ship 'n Shore enjoyed. It is found that Cahn did state in effect thatSidele could not exist in Philadelphia unless he secured relief.Ross, I find, told'Cahn that he could discipline employees, including cutters, and Ross offered toconsider Cahn's problems, with the exception of the Ship 'n Shore allegation whichhe considered to be out of his hands. I find that Cahn told Ross he would see himinMiami.The basic divergence between the two men, in my opinion, was Ross'31 Portions of the contract are set forth in footnote 40, below, including article XIV-and supplementsthereto which deal with additional cutting facilities81 If the Union does not act the matter is referred to a board of two Association repre--sentatives and two union representatives.Unresolved instances are expressly excludedas grievances or disputes subject to arbitration (article XIV,infra,footnote 40).» Work performed outside the Philadelphia area would of course be that much workwhich was not available to the Philadelphia Union's members.Savitt, director of the Philadelphia Contractors Association, testified that Sidele didmot employ Philadelphia contractors ; "Mr. Cahn and Schiro always told me they cannot'employ Philadelphia contractors because they can't meet their prices " 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDpositionthat Cahn shouldsign orcommithimselfto thenew contractand then Rosswould consider possible relief for certain aspects of Sidele's operation and Cahn'sunwillingness to sign orcommit himselfbefore concessions were granted.The TrialExaminer credits Ross that Cahn thereafter did evadeagreeingto go along withthe new contract and gave a variety of excuses therefor without stating flatly thathe would not sign.Cahn testified that after the December 21 meeting with Ross he discussed withSchiro the idea of closingSidele'splant in Philadelphia.He stated that the actualdecision to close the plant was made in December or by the first week in January1960.Itwas Cahn's testimony that in Respondent's businessDecember was characteris-tically an "off" month.This was due to the fact that the Christmas business hadbeen completed and shipped by about the first few days of December.The nextbusy season was around February and March for the Easterbusiness.By the endof December 1959 Sidele had laid off 1'70-180 employees, according to Cahn.34Cahn asserted that the December 1959 layoffs were no more than seasonal.TheTrial Examiner believes that while the seasonal factor was present with regard tothe layoffs the December layoffs were greater than the usual seasonal drop and bythe end of the month, at least, were part of a winding up of the Philadelphia opera-tion.35The Sidele plant in Philadelphia by the end of January 1960 had ceasedoperations.Such work as had been performed in January had been in the natureof a terminal operation.The Union filed its charge of unfair labor practices onJanuary 28.On February 10, 1960, Ross met Cahn in Philadelphia in the office of Meranze,the union attorney.36Also present was the attorney for the Association, Kleinbard.Ross testified that he and Meranze asked Cahn about his operation of the WareShoals plant.Cahn admitted for the first time that he was connected with theWare Shoals plant.Cahnsaid,"If we agree on the operation of the Philadelphiaplant the Ware Shoals plant will present no problem."The attorneys suggestedthat Cahnand Ross discusstheirproblems alone.Accordingly, the two men mettogether on February 15.Ross stated 37 that on February 15 he told Cahn that while he could resign fromthe Association it was theunionposition that he carried the contract with him andhad to accept the contractincludingthe new provisions thereof and post a bond.38Ross asked Cahn to agree that by his actions he had violated the basic contract.Ross said to Cahn that he had been in violation of the contract "by sending workout to be done undernonunionconditions.Cutting was done outside of thePhiladelphia area . . . we [therefore] suffered losses in our health and welfarefund " 39Cahn replied, according to Ross, that if we settle "our problems" all theseother matters will also be settledCahn then proposed to Ross that Cahn wouldreopen the Philadelphia plant on a contract basis.He proposed that he would do3;Respondents' answer states that between December 15 and 28, 1959, approximately200 employees were laid off35 See the testimony of Dr Lazare Tepper who made a comparative statistical analysisof Respondents' payrolls and records of their contributions to the union welfare fund basedon payrollGramlich, who w.is in charge of piece goods and trimmings at the Sidele plant,testified to the effect that about the middle of December Cahn told him that he was slow-ing up work because of the unsettled situation with the UnionCf paragraph numbered10(b) of Respondents' answer to the complaintHelen Gerwinski, a floorlady at Sidelesince 1937, testified that her last day of work at the Philadelphia plant was December 31Toward the end of December Cahn told her he was not going to continue operating inPhiladelphia and he would like to give her another jobThe witness went to work forPersonality at Ware Shoals on January 4, 196033 The purpose of the meeting, according to Ross, was to see whether the parties couldget together on grievances that the Union had against Sidele and also to get Cahn signedup in a contract with the Union.37This entire paragraph is Ross' version of the conversation38 Section 3, page 3, of the basic 1956 contract between the Union and the Associationagreed that lie is and shall continue to be individually liable under this agreement duringthe term thereof, and that the liability of such member shall be deemed to have survivedthe termination of such membership "30Under the terms of the Association contract the employer's contribution to the Union'shealth and welfare fund was based on a specified percentage of the employer's weeklypayroll.Work performed otherwise than by employees on the payroll would create thecondition of which Ross was complaining. SIDELE FASHIONS, INC., ETC.571sewing only and then perhaps some other operationsRoss said, "You know thatcutting is always done in Philadelphia for the manufacturers in Philadelphia."Cahn-then said that perhaps he would do some cutting in Philadelphia but it wouldbe a question of revising the rates.Ross said that in 1952 the Union had agreed toa reduction in rates but that Cahn in 1959 and 1960 had never been specific as towhat he wanted.Cahn then allegedly said that he would reopen the Philadelphiaplant if the Union would agree that the Ware Shoals plant would remain nonunionand that after 5 years Cahn would unionize the Ware Shoals plant.Ross said hecould not agree to this and that the Philadelphia contract provides that work out ofPhiladelphia goes to union shops.40The discussion thereupon ended.Cahn testified that his discussion with Ross on February 15 was about reopeningthe Philadelphia plant.Cahn asserts that he told Ross on that occasion that hisoriginal plan regarding the Personality plant in Ware Shoals was to make a cheaperline of merchandise.He told Ross that he would consider reopening the Philadelphiaplant if the rates were adjusted and he would then make the higher priced mer-chandise in Philadelphia and the cheaper line in Ware Shoals.Ross said, "Wewould have to unionize Ware Shoals. . . ...and Cahn said, "It wouldn't be my jobto do it; that it would be up to him and to the help [employees]." Ross thenallegedly stated that if there was not enough work for both plants all the work wouldhave to be done in Philadelphia regardless of the price range of the garments.Cahnsaid, "If that is the case we cannot exist and we are back where we started plus hav-ing on our hands the Ware Shoals plant that would not have any work at certaintimes of the year."Ross told Cahn he would have to sign the same contract as theother Association members had signed in January 1960.This was the end of thediscussion.40Article XVI of the basic Association contract provides that all work of members ofthe Association shall be manufactured in union plants in PhiladelphiaIn an emergencywhere employers cannot arrange to have all their work performed in Philadelphia andthe union is unwilling to have work performed temporarily outside Philadelphia, thecontract provides for arbitrationIt is also provided that out-of-town plants that werein existence prior to the expiration of the last contract and pursuant to its terms maybe continued provided such shops do not expand their activities and do not by theiroperation curtail or diminish the present capacity and full operation of the Philadelphiaplants and provided that such shops are union shops It is also expressly provided thatmembers of the Association shall not deal with nonunion firmsArticle XXIX of the contract provides that if any member of the Association or officeror director of a corporate member acquires an interest in a firm that is not a member,the union's right to strike is unabridged unless the firm in which the interest is acquiredis or becomes a union shop under agreement with the unionThe foregoing provision isretained in the January 6, 1960, memorandum extending the contract and an additionalclause is added prohibiting the acquiring by a member of the Association of an interest ina firm that is not or does not become a union shop under agreement with the unionArticle VII of the contract deals with readjustment of wagesThe article was amendedby the January 6, 1960, memorandum by substituting the term "wage rates" for "wages"In all other respects the provision appears to be the sameThe article provides that wagerates may be adjusted "if the trend generally in the industries covered by the particularagreement is in the direction of wage rate increases or decreases" and readjustmentaccording to rise or fall in the cost of living is providedIn the event of disagreementbetween the parties arbitration is providedArticle XIV deals with contractorsIt provides,inter alia,that a member who dealswith or works with contractors shall confine his production to his inside shop and onlyto contractors actually required to manufacture his garments who have been designatedas provided in the contract.This article was supplemented by the January 6, 1960,memorandum with regard to situations where a member requires "additional temporarycontractors "It is required that such contractors be under contract with the union Inthe event the union is not in agreement regarding the foregoing designation of a temporarycontractor arbitration is providedA further supplement in the memorandum deals withsituations where a member cannot produce the amount of cuttings in his own plant thathe needsIf the union does not furnish additional help and/or facilities the matter isreferred to a board consisting of two union representatives and two Association repre-sentativesIf the board does not resolve the matter it isnotto be considered a grievanceor dispute subject to arbitrationArticle II,section 2,provides,interalia,that the union will not contract with an em-plover in the industry on terms more favorable to the employer than those provided inthe Association contract 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt isthe Trial Examiner's opinionthat, substantially, the testimony of both Rossand Cahn is credible regardingthe February 15 meeting. I believe thedifferencesare more apparent than real and consist in the main ofa difference in phraseology,completeness,selectivity,and in emphasis.I credit Ross' testimony as to what heand Cahnsaid but Ido not believe he covered some aspects of the conversation.The same observation is applicable to Cahn's testimony.Even with respect to thematter ofthe unionizationof the Ware Shoals plant I am not persuaded that theactual discussionwas not reflected by the testimony of bothwitnessesif the matterisviewedin context.Thus, we have Ross requiring Cahn to sign the contract andCahn proposing a two-plantsetup with the work divided according to price rangeof garment.Ross stressesthat in effect the contract does not permit suchan arrange-ment betweena union and nonunionplant and, as the contract provides, states thatWare Shoals will have to be unionized.Whether or notRoss meantthatCahnshould do theorganizingand tell his employees to sign up in the Union or that theUnion should undertake the task we need not decide.Cahn, in view of his pastexperience in the industry and with the Union which included Cahn's participationin organizinghis Philadelphia plant, concluded that this was what Ross had in mindand Cahn rejected the idea 41The Trial Examiner finds it quite plausible in thiscontext to believe that Cahn then proposed a type of compromise between Ross'insistencethat theWare Shoals plant would have to be unionized (by Cahn, asCahn understood it), and Cahn's position that he would not undertake to organizethe plant for the Union.Cahn, as Ross testified, proposed to go along with Ross'demand that Ware Shoals be organized providing that the unionization demand bedelayed for 5 years; at such time Cahn would undertake to see that his plant wasunionized.Without repeating other portions of Ross' version and Cahn's version ofwhat was said, I find, as previously indicated, that the combined testimony of bothmen is substantially credible when viewed as a composite picture of what occurred.B.Additional evidence, analysis, and conclusionary findingsThe general legal principle applicable to an employer's closing of a plant orceasing to operate a facility or moving its operations is that such conduct is notillegal ifmotivated by valid economic considerations but is illegal if the conduct isbased on union animus and a desire on the employer's part to avoid its obligationunder the Act.42In the instant case Respondents have placed major emphasis upon the financialpicture of Sidele in Philadelphia. It is contended that the move from Philadelphiawas due to Cahn's and Schiro's failure to obtain the profit from the business thatthey believed they should have and that their action was an effort to save theireconomic position.The financial records of Sidele for various years were compiledby a recognized firm of accountants and their accuracy is not challenged.Dr. LazareTepper, director of research for the International Union, who possesses a distinguishedprofessional background as an economist and statistician, was in attendance through-out the hearing.Tepper analyzed Respondent's financial and other records and hetestified at the hearing and two graphs prepared by the witness were received inevidence.As an aid in appraising Respondent's economic position in its Philadelphia plant(Sidele), I have extracted, compiled, and set forth in a footnote items from thefinancial records which are pertinent to the testimony of various witnesses and to41The followingevidence isuncontrovertedIn Philadelphia, many years ago, after avisit froma union representative, Cahn and Schiro urged their Sidele employees to jointhe Union.Cahn testified that he and Schiro organized the plant for the Union In lateryears, regardinga nonunionNew Jersey plant owned by Cahn and Schiro, the unionrepresentative told Cahn that the plant would have to be unionized and by wav of empha-sizing thepoint a strike had occurred in Sidele'sunionizedPhiladelphia plant.Theunion representativetold Cahn and Schiro, "If you want your girls to come back here,you have got to unionizethat shop immediately "Cahn testified, "Well, we did "42Morris and DavidYoseph, d/b/a Yoseph Bag Company,128 NLRB 211;AdkinsTransfer Company, Inc.,109 NLRB 956, enforcement denied 226 F. 2d 324, 327 (C A. 6) ;Mount Hope FinishingCompany v N L.R B ,211 F. 2d 365, 372 (CA4) ;IndustrialFabricating Inc, et at.,119 NLRB 162, 169, enfd 272 F 2d 184 (CA. 6) ;The HoustonChronicle PublishingCompany,101 NLRB 1208, 1214, enforcement denied 211 F. 2d 848(C A. 5) ;HowardRome,an individual,d/b/a Rome ProductsCompany, and KentonPlastics Corporation,77 NLRB 1217, 1218 SIDELE FASHIONS,INC.,ETC.573the respective contentions of the parties 43The elements covered by the exhibitsprepared by Tepper were also considered.44It is the Trial Examiner's opinion that he possesses neither a standard nor a legalbasis for determining whether or not Respondent'snet income was adequate. Icannotsay that Respondent's net incomeof $22,349 in 1959 or the income for thepreceding years could not or should not have been a cause of dissatisfaction to Cahnand Schiro. Sidele, in the private enterprise system, was the owners' business and thelaw contains no prescription regarding income obtained or on income desired. By thesame token the law does not prescribe the wages that labor may receive or demand.As I view the matter, the determination to be made at this point is whether I creditthe testimony of Cahn and Schiro that they in good faith believed in May 1959 andthereafter that the profit from the operation of their business was unsatisfactory inview of their investment and time and efforts.45Although, there is no absolutestandard of adequate income or adequate return from a business,we can considerthe income of a particular business in all the circumstances as a factor in our de-termination whether the allegation of inadequate income was made in good faith.It is no doubt easier to conclude that an employer in good faith believed that hisbusiness was unsatisfactory if the business shows a net loss rather than a net gain 4843 See the following table:Net Sales (net sales are gross sales less returns and allowances)1953195419551956195719581959$2,215,073$2,114,797$2,225,512$2,139,606$2,314,966$2,232,119$2,442,472Net Income and Ratio to Net Sales$40,197$35,369$18,993$19,790$21,558$15,080$22,349(1.82%)(1.67%)(.85%)(.92%)(.93%)(.68%)(.91%)Salesmen's Commissions (a part of operating expenses)$6,966$12,547$35,799$59,892$66,069$64,896$78,665Salary of Schiro and Cahn (each) (a part of operating expenses)$20,706$22,000$22,200$28,550$18,200$18,130$21,270Material Costs$1,343,955$1,076,231$1,142,887$990,880$1,114,893$1,033,147$1,164,650Labor Costs$547,616$531,928$730,353$587,525$682,283$657,163$689,371"Cutting" Costs Which Are Included in Above Labor Costs -$68,049$57,139$57,686$52,216$68,595$62,277$66,221Manufacturing Overhead(factory supervision,rent, utilities,boxes,cartons, insurance, etc.)$168,749$189,177$189,997$201,316$210,895$222,841$240,28144The graph on gross profit from sales in terms of net sales, as is apparent from theterms used,does not include operating expensesThe percentages reflected by thegraph are:19531954195519561957195819599.75%11.38%1115%14.08%13.52%13.75%14.76%Another graph reflects cost of sales (labor costs, material costs, manufacturing overhead)as percent of net salesThe following are the percentages:19531954195519561957195819599025%88.62%88'85%85.92%86.48%86250/,'85 24%451n this connection whether income is characterized as, inadequate,unsatisfactory, orinsufficient for existence,what is meant,it seems, is adequacy of income in terms of theindividual's actual or desired standard of living.An individual with an income of $5,000may have difficulty in believing that another person with income of $10,000 may in goodfaith believe that his income is inadequate and so on up the scale. People in some partsof the world with incomes of less than $100 in a year would challenge the view that a$2,000 income was not satisfactoryse In short, the more reasonable or the less unreasonable a particular action or assertionappears to be the more readily can we assume the good faith of the person acting ormaking the assertion. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, as previouslymentioned,the existence of net incomeobviously does notforeclosea conclusionthat the owner in good faith believes the income to beinadequate.One of thecircumstancesto be consideredin assessingthe asserted good-faithbelief of Schiro and Cahn is the uncontroverted testimony of Dr. Tepper that theprofitmarginsof the blouse industry for the years in question are no greater thanSidele's profit. It is not clear whether the foregoing is the average profit of firms ofthe industry or themeanaverage or whether all or substantially all blouse firms inthe United States made less than 1 percent of sales in the years 1955-1959.Assumingthe latter situation,arguendo,I am of the opinion that a great deal more would haveto be known about the various firms before a financial comparison with Sidele couldbe drawn. In Sidele the salary of the two owners was allocatedas anoperating ex-pense.47If other firms with a comparable investment and sales volume used thesame accounting practice, a meaningful comparison would entail information on howmuch compensation the owners drew from the business as salary. Some firms wouldhave one owner; others would have two, three, or more. The important factor inthe comparison would be whether all owners in comparable business drew the samecompensation as did Cahn and Schiro or less or more and that the net income of thefirm was then the same as that of Sidele.Aside from the foregoing, it is a fair state-ment that among office workers, factory workers, professionals, managers, owners,and others, there are usually some individuals who are not satisfied with the samecompensation as their colleagues.The question is whether Cahn and Schiro in goodfaith believed that their firm was giving them an inadequate return.In discussingthe net income of Sidele and the factors and contentions relatingthereto passing reference has been made to their accounting procedure and thesalaries of the owners. If the financial statements of the firm showed that profitswere being siphoned off otherwise and were in fact redounding to the owners thenthe salary and net income figure would be judged accordingly. I have found noevidence of such devices either in the form of unusually large travel and enter-tainment items,wives on payroll at highsalaries,or otherwise, and none have beencalled to my attention.48In 1959 Cahn and Schiro each drew a salary of $21,270 from their business.Both participated actively in a business in which they had been engaged for over20 years.Their salaries in 1959 were higher than in 1957 and 1958, lower than inthe years 1954-56, and $564 higher than in 1953.49 It has been pointed out thatif there hadbeen no raisein salary in 1959 thenet incomeof the firm would have beenhigher.This is true but people do receiveraisesin salary and owners are no excep-tion.50Inany event, I have considered the salary of the owners, the raise in salary,and all the other factors in the record,financialand otherwise, and it is my conclusionand I findthat Cahn and Schiro in May 1959 and thereafter believed in good faiththat theirfinancialcondition and that of their firm was inadequate and that it was acause of concernto them.51I find no independent evidence that Respondents were hostile to the Union orthat they had implemented their hostility by statements or actions which in themselveswould be considered independentviolationsof Section 8(a) (1) of the Act.A find-ing of union animus in this case is dependenton the basicfindingsto be made con-47 It is apparent that if the owners drew their compensation in the form of dividendsthey would be paying both a corporation income tax on the money as well as an individualincome tax.Treating their compensation as an operating expense entailed only the lattertax.The procedure is not improper and no significance attaches to it with respect to theinstant case.48Travel and entertainment for fiscal year 1959 Is shown as $249.49 See footnote43, above.50 By the same token, if the owners cut down their personal participation in the business,and assumed a purely executive role, Cahn could have engaged a sales manager with stylingand marketing qualifications to perform the bulk of his work and Schiro could have hiredan overall production man to perform much of his work If such personnel could besecured for a salary of$11,000 each,the net income of the firm would have been thusdisposedof.(The netincome was$22,349.)51 The fact that Cahn and Schiro in good faith entertained the aforementioned opinionconcerning their business is of course not dispositive of the question whether this economicreason was the motive for their subsequent conduct.Missouri Transit Company and itsPresident,P.W. Fletcher,116 NLRB 587, 590;Jack Lewis and Joe Levitan d/b/aCalifornia Footwear Company,114 NLRB 765,767, enfd. as mod. 246 F. 2d 886 (C.A. 6).Eva-Ray Dress Manufacturing Company, Inc., and Petite Tot,Incorporated,88 NLRB 361. SIDELE FASHIONS,INC., ETC.575cerning the entire course of Respondent's activities relating to the opening of thePersonality plant in Ware Shoals and closing the Sidele plant in Philadelphia.52It is found that in May 1959 Cahn and Schiro in good faith believed that theirprofit picture at the Sidele plant in Philadelphia was not satisfactory and necessitatedefforts to better their economic position.The plan and implementation of the planin the form of the Personality plant in Ware Shoals was attributable to the foregoingprofit picture of Sidele.53Credited testimony and the circumstances persuade methat Respondents originally did not intend to close the Philadelphia plant.54 It ismy conclusion that Cahn and Schiro, as they testified, were going to endeavor tooperate both in Ware Shoals and in Philadelphia.However,'I believe that two alertbusinessmen, having the long experience of Cahn and Schiro in a competitive indus-try,with experience in dealing with the Union and with knowledge of the Philadelphiaarea contract, also must have given some thought to the possibility that the WareShoals plant might become their sole source of manufacturing. It is difficult toconclude that the possibility of difficulty with the Union over the operation of anonunion plant in Ware Shoals and a union plant in Philadelphia, in view of theAssociation contract, was not given at least some consideration. 55Even if the basicidea was not envisaged as a possible source of contention, the experience of Cahnand Schiro would indicate possible friction over distribution of work if Ware Shoalswas operating at full capacity and Philadelphia was laying off union employees. Ialso am of the opinion that the profit picture of the Philadelphia plant, which admit-tedly prompted the Ware Shoals project, must have led Cahn and Schiro to considerthat if the Philadelphia operation did not improve or if it worsened, the closing ofPhiladelphiamight be necessary. In short, it is found that for economcreasonsCahn and Schiro planned to operate two plants but did have in mind the possibilitythat because of such facts as have been mentioned above the Philadelphia plantmight be closed.56The secrecy and deception that Cahn and Schiro practiced in concealing theirrelationship to Personality has merited the closest security. It is quite clear and inSi Inthe following pertinent cases there was independent evidence of union animus onthe part of the employer :Jack Lewis and Joe Levitan d/b/a California Footwear Com-pany, supra;Missouri Transit Company and its President,P.W. Fletcher,supra; SamWallick et at, d/b/a Wallick and Schwalm Corporation; et at,95 NLRB 1262, enfd.198 F. 2d 477 (CA.3) ;Industrial Fabricating Inc, et at, supra; The Houston ChroniclePublishing Company, supra; Rudy Barber, Louis B Barber and Robert Hamlyn, Co-Partners,d/b/a BarbersIron Foundry,126 NLRB 30;Rapid Bindery, Inc. and FrontierBindery Corporation,127 NLRB 212.53Not heretofore mentioned is the fact that salesmen's commissions under the Philadel-phia operation, as shown by the financial records, was a substantial factor in Sidele'soperation.The records corroborate the testimony of Cahn and Schiro that the substan-tial reduction of this item entered into the Personality plan which would enable Cahnpersonally to handle,as formerly,low-cost items to large volume retailers and thus savesalesmen's commissions.It is perhaps appropriate to state that in a record of the length in the instant case,containing many facets,it is neither feasible nor desirable that the trier of fact expoundon every factor involved.The Trial Examiner has endeavored to consider all aspects butis aware that exhaustive detailing of all his lucubrations unduly lengthens a long reportThis factor is to be balanced with the Scylla (or Charybdis) that litigants or reviewingbodiesmay seize upon a point not referred to by the trier of facts and conclude thattherefore he has not considered it.as The Philadelphia plant was a plant in being.From the standpoint of distance, per-sonal living conditions, and probably general nature of the area, the Philadelphia areawas more acceptable to Cahn and Schiro who were either natives of the Northeasternsection of the country or had spent mostof their working lives in the area.Each plantwas independently equipped.Personality was a new plant with new machinerySidelehad its own equipment although it did send some surplus older equipment to Personalityin January 196055 There is no evidence that Respondents engaged in any activity in Ware Shoals toprevent the employees from joining a union.The area, however,was not unionized and inthat sense Ware Shoals was a nonunion plant.6"Both plants admittedly could make the same items, I e , high priced or low priced orboth.Eventually,after the Philadelphia plant was closed,allmanufacturing was carriedon by Personality at Ware ShoalsPersonality made the Sidele line of merchandise whichwas sold under the"Fashionality"label and also made the lower priced items which weremarked as Personality products.The activities of Cahn and Schiro at Ware Shoals werethe same as they had been in Philadelphia before the Philadelphia plant was closed 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact admitted that Respondents did not wish the Union to become aware that theywere building the Personality plant.The desire for concealment and actual con-cealment, however, in my opinion, do not in themselves establish the motive thereof,although they are elements to be considered with respect to motive.Cahn and Schiro testified that they feared a war of attrition if the Union became-aware of the Ware Shoals plan. It was their belief that there would be slowdowns.or strikes in their Philadelphia plant.Cahn mentioned a somewhat related situationin the past when there was a strike at their Philadelphia plant when the Companystarted operating a plant in New Jersey that was not unionized.On that occasionCahn had previously discussed his New Jersey plans with the Union Joint Board,manager in Philadelphia and understood that there would be no problem.How-ever, when the New Jersey plant was in operation the strike occurred in the Phila-delphia plant and the Joint Board manager had asserted that the New Jersey factorywould have to be unionized.Respondents also stated that they considered WareShoals to be a separate operation not related to the Philadelphia plant.The TrialExaminer is of the opinion that under all the circumstances, including article XXIXof the contract,supra,Respondents' explanation is credible and I so find.Whetheror not their apprehension was a correct diagnosis it is my belief that their anticipationof trouble was not wholly unreasonable and was thought to be true.Difficulties ofthe nature anticipated could of course have serious economic effects upon the firm.Moreover, at a period when Respondents hoped to continue Philadelphia operationsafter the Personality plant was built, the legal obligation under the Act for disclosureand discussion with the Union regarding the Ware Shoals plant, where the Union wasnot the collective-bargaining agent, is not apparent.By December 21, 1959, when the terms of the supplement to the contract wereknown, the possibility that Cahn and Schiro would continue the Philadelphia opera-tion was less than good.Cahn, without contradiction, testified that he estimated thecost of increases would amount to $40,000 insofar as Sidele was concerned. Suchan estimate if only partially correct would obliterate the firm's 1959 net income of$22,349.Some drastic changes would have to occur in 1960 if any net income wasto be expected.As previously indicated, the Trial Examiner believed that Cahn inhismeeting with Ross on December 21 made an effort to obtain concessions fromthe Union.Ross made some constructive suggestions but their basic difference wasthat Ross was unwilling to exempt Cahn or anyone else from the new provisions ofthe contract.Ross required adoption or signing of the contract and offered sub-sequent consideration of measures to alleviate the problems of Cahn or other manu-facturers.Cahn wanted the matters settled before binding Sidele to the contract.From the respective standpoints of Ross and Cahn their positions are understand-able 57I am unable to conclude that Cahn's position was such that it illustratedantiunion motives. If there is any general principle of bargaining, whether between67Consistent with their views on the credibility of the witnessesand theiroveralltheory of the case the General Counsel and the Charging Party havereferred to variousevidentiary matters in the record.These matters have beenconsidered but all of themhave not been expressly referred to previously in this report.Onesuchmatter is thefact that in prior years, apparently every year, for about 1 month Sidelehad made a$16.50 blouse in Philadelphia and had obtainedconcessionsfrom the Unionon wage ratesfor such production.There is also evidence that three manufacturers in Philadelphia,Segall, Brod, and DeCosta, produce $16.50 blousesSegall's business is principally a mail-order business ; Brod makes children's blouses and ladies'blouses ; DeCosta,like Sidele,made higher priced ladies' blouses and "at some time of the year" produced $16 50.blouses.Some New York manufacturers, members of an employer's association in thatcity, also made $16.50 blouses in Philadelphia.As stated above, this evidence has beenconsidered but in my opinion has not overcome other evidence that the ownershad reason to conclude that Sidele was not returning a satisfactory profit and that theWare Shoals project was the best solution therefor. I am not persuaded that Respondentshad such a bias against the Union and collective bargaining that they would not haveremained in Philadelphia even if they believed that they could fareas wellfinanciallythere as in Ware Shoals.Another point that has been argued is that Sidele's financial records show that laborcosts were not the critical item in Sidele's financial picture and that the costof sales had,been decreasingIf this tends to prove that Sidele was simply intent on not dealing withthe Union and did not move to escape union wage rates it may also mean that a not un-common element in antiunion runaway shop situations is lacking.However, it is myview that while labor costs may not have been critical they were part of an overall finan-cialpicture that resulted in an unsatisfactory return to the owners.The owners be- SIDELE FASHIONS, INC., ETC.577seller and purchaser,or employer and union,it isthat a party's bargaining positionis stronger before signing a contract than it is afterward,absent unusual circum-stances.The fact that the Union subsequently granted some of the Associationmembers revisions and decreases in their wage rates does not alter the fact thatthere was a clear demand that Sidele agree to the provisions of the new contract,including the increases,as a condition precedent to any possible revisions.It is found that by planning, opening, and operating Personality at Ware Shoalsand by terminating its operations and employees in the Sidele plant in Philadelphiaand by moving Sidele's operations to Ware Shoals in January 1960, Respondentsacted for economic reasons and not for the purpose of evading their obligationsunder theAct.Accordingly,itwill be recommendedthatthe complaint allegationsthat Respondents have violated Section 8(a)(1) and(3) of the Actbe dismissed58The Trial Examiner finds that the bargaining unit here involved is an appropriateunit and consists of all production and maintenance employees,excluding officeclerical employees,guards, and supervisors as defined in theAct, ofSidele's Phila-lieved that the cost of operating in Ware Shoals would be lower than in Philadelphia.Cahn testified that the firm could make a low-priced competitive product for less inWare Shoals than in Philadelphia and that Ware Shoals was a cheaper labor market.This statement,in the light of all the evidence,does not strike me as incredible and thereisno evidence to the contrary.I incline to believe that even if the Ware Shoals areawas organized,the prevailing wage rates would not be the same as the prevailing unionwage rate in PhiladelphiaThe fact that Cahn did not"prove" the foregoing statement,in my opinion,does not place this matter into the situation referred to by the Board intheHouston Chroniclecase,supra,where the Board stressed that the employer offered noevidence in support of the assertion that it was cheaper to use independent contractorsrather than its own employees for a particular type of work.Ware Shoals was a distressarea for female labor where over 600 people had lost their jobs because of a plant closing.The people in the area had not been organized by a union and it would be surprising ifthe wage rates were equal to those in a highly organized area.Moreover, generally speak-ing, the cost of living and living standards of employees in that section of the countryare not the same as those in the Philadelphia area.eaThe matter of geographical location and the matter of operating costs and profits areinterrelated (costs and profits in turn having in numerous instances a close relationshipwith the presence or absence of union organization at prevailing United States standards)and have been important factors in the movement of various industries from one sectionof the country-to another.The same factors are no doubt operative in the erection orpurchase of factories by American companies in various countries such as automobilefactories in England,Germany,and Australia and factories for various products erectedelsewhere by American companiesThe list of such matters indicating economic considera-tions as aforedescribed include the importation of jeweled watch movements in prefer-ence to products manufactured in the United States; the importation of optical andcamera equipment;the building of tankers in Japan for American companies;the pur-chase of imported turbines on a competitive bid basis for public power projects in theUnited States;and many other instances.The people in the North are affected when anindustry moves to the South and the South in turn is affected by the movement or thelack of movement of such industry.The United States and its people and Europe andAsia and their people are affected by similar movements on the international level.Whenthe adversely affected area or plant is a unionized area or plant and relative operatingcosts, including labor costs,are involved,of course unionism and union employees areaffected.This is true whether one plant is closed and another opened elsewhere orwhether one plant is continued and additional related production is commenced elsewhere.The difference is one of degree and directness only.By analogy,ithas been said thatthe problem of automation is not simply the question of present employees losing theirjobs but the problem of all the employees who do not secure jobs,as when a plant throughautomation increases production 35 percent in 3 years with some reduction or even noreduction in work force but with no increase in work force in the face of an increasingpopulation and increasing labor market.If an owner of a unionized plant replaces40 percent of his employees by installing automated equipment, he would probably be ableto show that the new equipment can perform the work at a lower cost than the employeesthus displacedThe machines are "nonunion"and they perform work formerly per-formed by unionized employees.The Union may seek added compensation for theemployee who operates the machine but there will still be the aforedescribed displacementof union workers.624067-62-vol.133-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDdelphia plant.The Union represented a majority of the employees in the appropri-ate unit and was the collective-bargaining agent.It is also found that the Unionretained its status as bargaining agent until Respondents discharged their legal obli-gations under Section 8(a) (5) of the Act.I find that in December 1959, when Respondents determined to close the Philadel-phia plant, and continuing into January 1960, they had also determined that theirsolemanufacturing plant would be the Ware Shoals plant where they would produceand sell the same items that heretofore had been manufactured in the Ware Shoalsand the Philadelphia plants.These joint facts of the ownership and operation of theWare Shoals plant and the decision to close the Philadelphia plant and to move thePhiladelphia manufacturing to the Ware Shoals plant were such that Respondentsunder Section 8(a) (5) of the Act were under obligation to reveal them to the bargain-ing agent.Cahn's statement to Ross that it was impossible to continue operating inPhiladelphia was insufficient to discharge Respondents' bargaining obligation. It ismy opinion that the Union at that time, before the matter was a complete faitaccompli, was entitled to a full disclosure of the combined facts in order that itmight have the opportunity to bargain concerning possible termination pay or trans-fer of the Philadelphia employees and related matters. I find that Respondents'above conduct was violative of Section 8(a)(1) and (5) of the Act.The fact that subsequently the Union didlearnthe full story and discussed withCahn the possibility of reopening the Philadelphia plant does not alter my conclu-sion nor does the fact that there is no evidence that the Union when it becameaware of the facts did seek to bargain along the lines indicated above. It is ap-parent that such bargaining as occurred was confined to discussion of the possiblereversal of the shutdown and the moving of the Philadelphia plant.There wasno bargaining on the basis of what, if anything, could be agreed upon regarding thedisplaced Philadelphia employees.While the lack of bargaining regarding the Phila-delphia employees may have been due to the Union's unwillingness to treat the existingsituation as a fait accompli from at least the legal standpoint, the fact remains thattherewas no bargaining regarding the matters I have mentioned above.TheUnion may still be indisposed to seek to bargain regarding the matters indicated.Under my recommended finding that there has been a refusal to bargain, the Re-spondents' obligation is limited to bargaining upon request of the Union and if norequest is made that is the end of the matter. To effectuate the purposes of the Actit is my opinion that the aforementioned bargaining aspect should be brought intofocus and that a clear opportunity for such bargaining be afforded 59IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nectionwith the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.89 In finding that the Union represented a majority of the employees in an appropriateunit, I have stated the composition of the unit.I find it unnecessary to determine addi-tionally whether the unit is a multiemployer unit(the Association)or a single employerunit(Sidele)or either.The complaint alleges that either of the foregoing units is appro-priate.The constituency of the employee unit is the same in either case and the Unionrepresents a majority in either case.The record shows that the issues before me do notturn on the facets of multiemployer or single employer unit.Obligations and rights thatthe parties may have as a matter of contract law are not before me.There is in factsome indication in the record that there is litigation between the parties in a U.S.district court.I note that by letter on March 16, 1960, the Union's attorney requested Sidele (atten-tion Cahn)tomeet for the purpose of "reaching agreement with respect to a CollectiveBargaining Agreement"and requested opportunity to inspect records of the two plants todetermine the amount due to various union health, etc., funds under the contract withthe Union"for the period to January 31, 1960."As we have seen Ross told Cahn onDecember 21 to sign the contract.Ross testified that the purpose of the February 10,1960,meeting between himself and Cahn and the attorneys was,interalia,to get Cahnsigned up in a contract with the Union.With respect to the basic 1956 contract it hadapparently been required that Sidele sign an individual letter(General Counsel's ExhibitNo. 2) that stated: "We, the undersigned,members of[the Association]hereby approvethe terms of the agreement entered into between the Association and [the Union],dated SIDELE FASHIONS, INC., ETC.579V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,I shall recommend that Respondents not refuse to bargain and shall take certainaffirmative action designed to effectuate the policies of the Act.As previously indi-cated, it is my opinion that the purposes of the Act will be effectuated if Respondents,upon request, bargain with the Union regarding the termination of the productionand maintenance employees at the Philadelphia plant, including such matters aspossible termination compensation and the opportunity for employment at Re-spondents' plant in Ware Shoals, South Carolina.Normally, when a violation of the Act has been found the recommended orderincludes language to the effect that Respondents cease and desist therefrom. Inthe instant case this would be stated in terms of ceasing and desisting from refusingto bargain.However, as I view the matter here, the situation is not simply onewhere Respondent, having refused to bargain, has continued to so refuse withoutany other factors intervening. It is my opinion that when the Union later learnedof the facts, about which Respondent had not previously informed it, it was thenincumbent upon the Union to request bargaining on the terminations if such bar-gaining was desired. In such circumstances, it appears inappropriate to recommendthat Respondents cease and desist from refusing to bargain when the request hasnot been made and Respondents have not refused the request. In short, I believeterms should be used in the recommended order that reflect the actual situation.Asappears hereinafter I recommend in the negative or prohibitory part of the orderthat Respondents "will not refuse to bargain upon request" rather than "cease anddesist from refusing to bargain." 60It is my opinion that no useful purpose is to be served by requiring posting ofa notice in the vacant Philadelphia plant. I am also of the opinion that the WareShoals, South Carolina, plant is not an appropriate place for posting of a noticethat has reference to Philadelphia employees, their bargaining agent, and Respond-ents' obligations regarding bargaining in Philadelphia.Accordingly, since I am ofthe opinion that effectuation of the purposes of the Act requires it, I have recom-mended that Respondents notify its employees in the manner set forth hereinafterin the recommended order.Upon the basis of the foregoing findings and conclusionary findings, I make thefollowing:CONCLUSIONS OF LAW1.Respondents are engaged in commerce and the Union is a labor organization,all within the meaning of the Act.2.The unit appropriate for collective bargaining within the meaning of the Actand for the purposes of this case consists of all production and maintenanceemployees, excluding office clerical employees, guards, and supervisors as definedin the Act, employed at Respondents' Philadelphia plant (Sidele) prior to the clos-ing of said plant and the removal of the operations thereof to Ware Shoals, SouthCarolina.3.At all relevant times in 1959 and thereafter, the Union has been the exclusiverepresentative, for the purposes of collective bargaining within the meaning ofSection 9(a) of the Act, of the employees in the aforesaid appropriate unit.4.By not informing the Union at the time that they had so determined in Decem-ber 1959 that they would both close the Philadelphia plant and would transfer thesaid plant's operations to a plant that they owned and operated in Ware Shoals,South Carolina, Respondents have committed unfair labor practices within themeaning of Section 8 (a) (1) and (5) of the Act.5.By planning and operating a plant in Ware Shoals, South Carolina, and byclosing its plant in Philadelphia, Pennsylvania, and terminating the employees inthe Philadelphia plant and by moving the Philadelphia operations to Ware Shoals,Respondents have not violated the Act with respect to Section 8(a)(3) thereof.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.)the 29th day of November, 1956.We have authorized the Association to enter Into saidagreement on our behalf.We agree to be bound thereby and our liability shall survivethe termination of our membership in the Association."60My reasons for recommending a bargaining order have been previously stated.